EXHIBIT (10)(T)


CTS CORPORATION


SALARIED EMPLOYEES’ PENSION PLAN


TABLE OF CONTENTS

Section 1
Section 1.1
Section 1.2
Section 1.3
Section 2
Section 2.1
Section 2.2
Section 3
Section 3.1
Section 3.2
Section 4
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
Section 4.11
Section 4.12
Section 4.13
Section 4.14
Section 5
Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
Section 6
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
Section 6.12
Section 6.13
Section 6.14
Section 6.15
Section 7
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 8
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 9
Section 9.1
Section 9.2
Section 9.3
Section 10
Section 10.1
Section 10.2
Section 10.3
Section 11
Section 11.1
Section 11.2
Section 11.3
Section 12
Establishment of the Plan
Establishment of the Plan
Plan Fiduciaries
Applicability
Definitions
Definitions
Gender and Number.
Eligibility and Participation.
Eligibility for Participation
Permanent Inactive Disability Status
Eligibility, Vesting and Benefit Accrual
Vested Credited Service
Credited Service
Past Service
Future Service
Breaks in Service
Military Leave
Leave of Absence or Layoff
Transfers to Monthly Salary Pay Status of an Employer
Transfers from an Employer
Transfers to an Employer
Transfers from Employer to Employer
Employee on Permanent Inactive Disability Status
Company Records Conclusive
Service with Other CTS Companies
Eligibility for Benefits
Normal Retirement
Early Retirement
Disability Retirement
Termination of Employment
Retirement After Normal Retirement Age
Amount of Benefits .
Normal Pension Benefit
Early Pension Benefit
Disability Pension Benefit
Termination of Employment Benefit
Supplemental Pension Benefit
Joint and Survivor Annuity Requirements
Increase in Certain Retirement Benefits on October 1, 1981
Commencement of Benefits Within60 Days
Automatic Cash-Out of Small Benefits
Consent to Distributions
Accruals After a Specified Age
Actuarial Assumptions
Supplemental Benefit
Minimum Benefit Accrual
Direct Rollover to Another Plan
Payment of Benefits .
Commencement and Duration of Monthly Benefits
Required Distributions
Reemployment After Disability Retirement
Benefits Inalienable
Benefit Limitations.
Restrictions on Benefits Payable to Highly Compensated Employees
Top-Heavy Provisions
Designation of Beneficiary
Financing of Benefits
Trust Fund
Employer's Fund
Contributions
Reversion in Company or Employer
Mistake in Contributions
Amendment and Termination
Amendment and Termination by the Company
Vesting, Allocation and Distribution on termination
Plan Merger, Consolidation, etc.
Miscellaneous
Application for Monthly Benefits and Information by Employees
No Enlargement of Employment Rights
Employment after Retirement
Administration
General
Plan Administrator's Powers and Duties
Claims Procedure
Involuntary Early Retirement Pension


i


CTS CORPORATION


SALARIED EMPLOYEES’ PENSION PLAN


SECTION 1


ESTABLISHMENT OF THE PLAN

1.1  Establishment of the Plan.  On August 13, 1957, CTS Corporation established
a pension plan, and as may be amended from time to time, shall be known as the
“CTS Corporation Salaried Employees’ Pension Plan” (hereinafter referred to as
the “Plan”).

1.2 Plan Fiduciaries.  The fiduciary responsibilities under the Plan are
assigned and allocated as follows:

A.     Administrator. The CTS Corporation Employee Benefits Committee, 905 N.
West Boulevard, Elkhart, Indiana, 46514, is the Plan Administrator of the Plan
and shall have full authority and responsibility for operation of the Plan.

B.     Trustee. The Harris Trust and Savings Bank, 111 West Monroe Street,
Chicago, Illinois 60603, is the Trustee of the Plan.

C.     Investment Managers. Certain investment managers may be designated from
time to time by the Plan Administrator or Trustee to invest and manage assets of
the Plan.

D.     Actuary. Hewitt Associates, 100 Half Day Road, Lincolnshire, Illinois
60015, in the actuary for the Plan.

1.3  Applicability.  The Plan, shall determine the rights, duties, eligibility
for benefits and amounts of benefits, if any, only as relates to an Employee:
(a) whose employ with the Company and Subsidiaries is terminated, (b) who
retires from employment with the Company and Subsidiaries, or (c) who dies, on
or after January 1, 1998, except as to those provisions which may specify a
different date. The rights, duties eligibility for benefits and amounts of
benefits, if any, for each former Employee and for each retired Employee,
including the Spouse of any such Employee receiving, or who may become eligible
to receive, any benefit under the Plan, has been, or shall be, determined in
accordance with the Plan as in effect on the date of the first to occur of the
Employee’s (a) termination of employment with the Company and Subsidiaries, (b)
retirement from employment with the Company and Subsidiaries, or (c) death.


SECTION 2


DEFINITIONS

2.1  Definitions.  Whenever used herein, the following terms shall have the
respective meanings set forth below; whenever a term which is defined herein is
used, but is not capitalized, it shall have the meaning ascribed thereto by the
context:

(a)     “Adjustment Factor” shall mean the cost of living adjustment factor
prescribed by the Secretary of the Treasury under Section 415(d) of the Code for
the years beginning after December 31, 1987, applied to such items and in such
manner as the Secretary shall prescribe.

(b)     “Affiliated Employer” shall mean the Employer and any corporation which
is a member of a controlled group of corporations (as defined in Section 414(b)
of the Code) which includes the Employer; any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code) with the Employer; any organization (whether or not incorporated) which is
a member of an affiliated service group (as defined in Section 414(m) of the
Code) which includes the Employer; and any other entity required to be
aggregated with the Employer pursuant to regulations under Section 414(o) of the
Code.

1

(c)     “Annual Retirement Benefit” means a benefit payment annually in the form
of a straight life annuity, with no ancillary benefits, beginning at Normal
Retirement Age;

(d)     “Annuity Starting Date” shall mean

(A)     IN GENERAL — The term “annuity starting date” means (i) the first day of
the first period for which an amount is payable as an annuity, or (ii) in the
case of a benefit not payable in the form of an annuity, the first day on which
all events have occur-red which entitle the Participant to such benefit.

(B)     SPECIAL RULE FOR DISABILITY BENEFITS — For purposes of subparagraph (A),
the first day of the first period for which a benefit is to be received by
reason of disability shall be treated as the annuity starting date only if such
benefit is not an auxiliary benefit.

(e)     “Company” means CTS Corporation and its subsidiaries, divisions and
affiliates;

(f)     “Compensation” means the highest average monthly Pay received by an
Employee for any three calendar years during his last ten calendar Years of
Service;

(g)     “Current Accrued Benefit” shall mean an Employee’s accrued benefit under
the plan, determined as if the Employee had separated from service as of the
close of the last Limitation Year beginning before January 1, 1987, when
expressed as an annual benefit within the meaning of Section 415(b)(2) of the
Code. In determining the amount of a Participant’s Current Accrued Benefit, the
following shall be disregarded:     (i)   any change in the terms and conditions
of the plan after May 5, 1986; and (ii) any cost of living adjustment occurring
after May 5, 1986.

(h)     RESERVED

(i)     RESERVED

(j)     “Determination Date” means, with respect to any Plan Year, the last day
of the preceding Plan Year, or, in the case of the first Plan Year of any plan,
the last day of such Plan Year;

(k)     “Disability Retirement Date” means the first day of the month coincident
with or next following the date an Employee retires because of his Total and
Permanent Disability;

(l)     “Earliest Retirement Age” means the earliest date on which, under the
Plan, the Employee would be eligible to receive retirement benefits, i.e., the
date on which an Employee has five or more years of Vested Credited Service;

(m)     “Early Retirement Date” means the first day of the month coincident with
or next following the date an Employee retires before his Normal Retirement Age
and is eligible to retire under the Plan;

(n)     “Effective Date” means July 1, 1957, as to the Company or means the date
an Employer, other than the Company, adopts the Plan or a similar plan for which
the Plan is substituted, or means the date so designated in the resolution of
adoption by an Employer;

(o)     “Election Period” means the period which begins on the first day of the
Plan Year in which the Employee attains age 35 and ends on the date of the
Employee’s death. If an Employee separates from Service prior to the first day
of the Plan Year in which age 35 is attained, with respect to benefits accrued
prior to separation, the Election Period shall begin on the date of separation;

2

(p)     “Employee” means a person, who is either employed to work or who in fact
does work 1,000 or more Hours of Service for an Employer on monthly salary pay
status during his first year of employment, which is a period of twelve
consecutive months beginning on the date an Employee is first credited with an
Hour of Service, or, thereafter, during the Plan Year; provided, however, that
the first Plan Year shall include the last day of the Employee’s first year of
employment. For purposes of Section 414(n)(3) of the Code, “Employee” shall
include leased employees. The term “leased employee” means any person (other
than an employee of the Employer) who, pursuant to an agreement between an
Employer and any other person (“leasing organization”), has performed services
for an Employer on a substantially full-time basis for a period of at least one
year, and such services are performed under the primary direction or control of
an Employer. Notwithstanding the foregoing, if such leased employees constitute
less than twenty percent of the Employer’s nonhighly compensated work force
within the meaning of Section 414(n)(1)(C)(ii) of the Code, the term “Employee”
shall not include those leased employees covered by a plan maintained by the
leasing organization which meets the following requirements: (a) such plan has a
non-integrated employer contribution rate for each participant of at least 10%
of compensation, (b) such plan provides for full and immediate vesting, and (c)
each employee of the leasing organization (other than employees who perform
substantially all of their services for the leasing organization) immediately
participates in such plan.

However, “Employee” shall exclude any individual who is retained by an Employer
to perform services for such Employer (for either a definite or indefinite
duration) and who is characterized by the Employer as a fee-for-service worker
or independent contractor or in a similar capacity (rather than in the capacity
of an employee), regardless of such individual’s status under common law. This
exclusion shall apply, without limitation, to any individual who is or who has
been determined by a third party, including, without limitation, a government
agency or board or court or arbitrator, to be an employee of an Employer for any
purpose, including, without limitation, for purposes of any employee benefit
plan of an Employer (including this Plan) or for purposes of federal, state or
local tax withholding, employment tax or employment law.

(q)     “Employer” means the Corporate Office of the Company and each
subsidiary, division or affiliate of the Company which adopts the Plan;

(r)     “Employer’s Fund” means all of the assets of every kind held by the
Trustee to provide benefits under the Plan for the Employees of an Employer;

(s)     RESERVED

(t)     “Highly Compensated Employee” means, an individual determined in
accordance with Code Section 414(q) (and with such rules and regulations as
shall be promulgated by the Internal Revenue Service pursuant to such Code
Section), and shall mean an Employee who, (a) was a 5% owner (as defined in Code
Section 416(i)(1)) with respect to the Employer during the Plan Year being
tested or the preceding Plan Year; or (b) for Plan Years beginning on or before
December 31, 1996, received compensation from the Employer, during the Plan Year
or the preceding Plan Year, in excess of (i) $75,000 (as adjusted pursuant to
Code Section 415(d)); or (ii) $50,000 (as adjusted pursuant to Code Section
415(d)) and was in the top-paid group of employees for such year; or (iii) 50
percent of the amount in effect under Code Section 415(b)(1)(A) for such year
and was at any time an officer; or (c) for Plan Years beginning after December
31, 1996, earned more than $80,000 of Code Section 414(q) compensation (as
defined in Code Section 414(q)(4)) in the preceding Plan Year and was in the
top-paid group of employees for such year. For purposes of this provision, the
$80,000 amount is subject to adjustment as provided under Code Section 415(d),
except that the base period shall be the calendar quarter ending September 30,
1996.

For purposes of this subsection 2.1(t), a former employee shall be treated as a
Highly Compensated Employee if (i) such former employee was a Highly Compensated
Employee when such former employee separated from service, or (ii) such former
employee was a Highly Compensated Employee at any time after attaining age 55.

3

(u) “Hour of Service” means (a)     each hour for which an Employee is paid, or
entitled to payment, for the performance of duties for an Employer; and (b) each
hour for which an Employee is paid, or entitled to payment, by an Employer on
account of a period of time during which no duties are performed due to
vacation, holiday, illness, incapacity or disability, layoff, jury duty,
Military Leave or other leave of absence, no more than 501 Hours of Service to
be counted per Plan Year for any continuous period, including (i) 10 hours for
each one day period, or (ii) 45 hours for each week period, or (iii) 190 hours
for each month period, and (c) each hour for which back Pay, irrespective of
mitigation of damages, is either awarded or agreed to by an Employer. (d) each
hour worked by an Employee for a predecessor Employer required to be credited by
law, and (e) each hour required to be credited to an Employee under Subsections
4.8, 4.9, 4.10 or 4.11. No Hour of Service required to be credited to an
Employee shall be counted more than once. Hours of Service shall be calculated
and credited pursuant to Section 2530.200b-2 of the Department of Labor
regulations, which are incorporated herein by reference.

(v)     “Key Employee” means any Employee or former Employee (and the
beneficiaries of such Employees) who, at any time during the Plan Year or any of
the four preceding Plan Years, is (i) an officer of CTS Corporation, (ii) one of
the ten Employees owning (or considered as owning within the meaning of Section
318 of the Internal Revenue Code of 1954, as amended) the largest interests in
CTS Corporation, (iii) a person who owns (or is considered as owning under
Section 318 of the Code) more than 5 percent of the outstanding stock of CTS
Corporation or stock possessing more than 5 percent of the total combined voting
power of all stock of CTS Corporation, or (iv) a person having an annual
compensation from an Employer of more than $150,000 who owns (or is considered
as owning under Section 318 of the Code) more than 1 percent of the outstanding
stock of CTS Corporation or stock possessing more than 1 percent of the total
combined voting power of the stock of CTS Corporation. For purposes of
Subsection 2.1(n)(i), an officer is any Employee or former Employee (and the
Beneficiaries of such Employee) who at any time during the determination period
was an officer of CTS Corporation and such Employee’s annual compensation
exceeded 50 percent of the dollar limitation under Section 415(b)(1)(A) for such
year. For the purposes of this section, Compensation shall include elective or
salary reduction contributions to a cafeteria plan, cash or deferred arrangement
or tax-sheltered annuity (Code sections 125, 402(a)(8) and 402(h)(1)(B);

(w)     “Limitation Year” means (for federal income tax purposes) the Plan Year;

(x)     “Long Term Disability Plan” means any long term disability benefit plan
provided by an Employer for the benefits of any group of Employees;

(y)     “Non-highly Compensated Employee” shall mean an Employee of the Employer
who (i) for Plan Years beginning on or before December 31, 1996, is neither a
Highly Compensated Employee nor a Family Member, or (ii) for Plan Years
beginning after December 31, 1996, is not a Highly Compensated Employee.

(z)     “Normal Retirement Age” means the Employee’s 65th birthday, or if later,
the date the Employee has completed 5 Years of Service, at which time such
Employee shall have a fully vested and nonforfeitable interest in his accrued
benefit.

(aa)     “Normal Retirement Date” means the first day of the month coincident
with or next following the date an Employee retires after attaining Normal
Retirement Age;

(bb)     “Pay” means the total of all amounts of cash paid to an Employee by the
Employer for personal services, including pre-tax and after-tax payroll
deductions, commissions, bonuses and short term disability benefits, but
excluding compensation paid in a form other than cash and all special or unusual
compensation including but not limited to compensation for the reimbursement of
expenses and Long Term Disability Plan benefits.

For Plan Years beginning on or after January 1, 1989, and before January 1,
1994, the annual compensation of each Participant taken into account for
determining all benefits provided under the Plan shall not exceed $200,000. This
limitation shall be adjusted by the Secretary at the same time and in the same
manner as under section 415(d) of the Code, except that the dollar increase in
effect on January 1 of each calendar year is effective for Plan Years beginning
in such calendar year and the first adjustment to the $200,000 limitation is
effective on January 1, 1990.

4

For any Plan Year beginning after December 31, 1993, a Participant’s Pay in
excess of $150,000 shall be excluded for purposes of the Plan. The $200,000
limitation and $150,000 limitation shall be adjusted at the same time and in the
same manner as is provided in Section 401(a)(17) of the Code. In determining the
Pay of a Participant for purposes of this limitation in Limitation Years
beginning on or before December 31, 1996, the rules of Section 414(q)(6) of the
Code (as in effect prior to its repeal by Section 1431(b) of the Small Business
Job Protection Act of 1996, Pub. L. 104-188)” shall apply, except in applying
such rules, the term “family” shall include only the spouse of the Participant
and any lineal descendants of the Participant who have not attained age 19
before the close of the Plan Year. If, as a result of the application of such
rules, the adjusted $200,000 or $150,000 limitation is exceeded, then the
limitation shall be prorated among the affected individuals in proportion to
each such individual’s Pay as determined under this section 2.1

(bb)     prior to the application of the limitation; For Plan Years beginning on
or after July 1, 2002, notwithstanding anything herein to the contrary, the Pay
for each Employee taken into account under the Plan shall not exceed the Code
Section 401(a)(17) annual compensation limit. The Code Section 401(a)(17) annual
compensation limit is $200,000 (for the Plan Year beginning July 1, 2002,
adjusted by the Commissioner for increases in the cost of living in accordance
with Section 401(a)(17)(B) of the Code). The cost-of-living adjustment in effect
for a calendar year applies to any period, not exceeding 12 months, over which
Pay is determined (determination period) beginning in such calendar year. If a
determination period consists of fewer than 12 months, the Code Section
401(a)(17) annual compensation limit will be multiplied by a fraction, the
numerator of which is the number of completed months in the determination
period, and the denominator of which is 12: provided, however, that no such
proration shall be required for an Employee who is covered under the Plan for
less than the full Plan Year. In determining benefit accruals in plan years
beginning on or after July 1, 2002, the annual compensation limit, for
determination periods beginning before July 1, 2002, shall be $200,000.

(cc)     “Permanent Inactive Disability Status” means the status into which an
Employee of an Employer is placed after he is removed from the Employer’s
payroll and has been totally separated from employment with his Employer due to
disability and is receiving Long Term Disability benefits;

(dd)     “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of the Employer which, when considered as a
part of the Required Aggregation Group, would continue to satisfy the
requirements of Sections 401(a)(4) and 410 of the Code;

(ee)     “Plan Year” means the twelve month period commencing July 1 of a year
and ending June 30 of the following year;

(ff)     “Qualified Election” shall mean a waiver of a Qualified Joint and
Survivor Annuity or a Qualified Preretirement Survivor Annuity. The waiver may
be made at any time during the applicable election period and may be revoked at
any time during the applicable election period. Such a waiver will not be valid
unless (i) the Employee’s Spouse consents in writing to such election; (ii) such
election designates a form of benefits which may not be changed without Spousal
consent (or the consent of the Spouse expressly permits designations by the
Employee without any requirement of further consent by the Spouse), and (iii)
the Spouse’s consent acknowledges the effect of such election and is witnessed
by a plan representative or notary public. Not-with-standing this consent
requirement, if the Employee establishes to the satisfaction of a plan
representative that such written con-sent may not be obtained because there is
no Spouse or the Spouse cannot be located, or because of any other circumstances
as the Secretary may by regulations prescribe, a waiver will be deemed a
Qualified Election. Any consent by a Spouse (or establishment that the consent
of a Spouse may not be obtained) under this provision will be effective only
with respect to such Spouse.

For purposes of this Section 2.1(ff), the “applicable election period” means the
ninety (90) day period ending on the annuity starting date (as defined by Code
Section 417(f)); however, the Notice described in Section 6.6D(1) may be
provided after the annuity starting date. In the event the Notice described in
Section 6.6D(1) is provided after the annuity starting date, the applicable
election period described above shall not end before the thirtieth (30th) day
after the date on which such Notice is provided. A Participant may elect to
waive the 30-day minimum waiting period provided that the distribution commences
more than 7 days following the date on which the Notice is provided.

5

(gg)     “Qualified Joint and Survivor Annuity” means a benefit commencing at a
time provided in Section 7 with monthly payments for the life of the
Participant, and, if the Participant dies after the date for commencement of his
benefit payments, with monthly payments for the life of the Spouse of the
Participant after the Participant’s death which are each fifty percent of the
amount of the payments which are payable during the joint lives of the
Participant and the Spouse and which is the amount of benefit which can be
purchased with the Participant’s vested accrued benefit;

(hh)     “Required Aggregation Group” means a group consisting each of qualified
plans of the Company in which a Key Employee is a Participant, and each other
qualified plan of the Company which enables this Plan to meet the requirements
of Sections 401(a)(4) or 410 of the Code;

(ii)     “Service” means the period of an Employee’s employment by the Company;

(jj)     “Service Date” means the date on which an Employee’s Service commenced;

(kk)     “Spouse” means a person to whom an Employee has been continuously
married for one year or more (i) on the first date a monthly benefit is payable
to the Employee under Subsections 6.1, 6.2, 6.3, or 6.4, or, if later, on the
first day of the month following or coincident with the date the Employee
attains age 55 years, or (ii) on the date an Employee, described in Subsection
6.6D(1) and (2), dies; provided, however, that a former Spouse will be treated
as a Spouse where required by, and to the extent provided by, a qualified
domestic relations order as described in I.R.C. ‘414(p);

(ll)     “Social Security Retirement Age” shall mean the age used as the
retirement age for the Employee under Section 216(1) of the Social Security Act,
except that such section shall be applied without regard retirement age under
Section 216(1)(2) of such Act were 62.

(mm)     “Total and Permanent Disability” means a disability that would entitle
the Employee to permanent long-term disability benefits under the Employer’s
long-term disability plan.

(nn)     “Trust Fund” means all assets of any kind held by the Trustee to
provide benefits under the Plan;

(oo)     “Beneficiary” means, where applicable, an individual or entity
designated by the Participant on a designation of beneficiary form filed with
the Employer and, in all other cases, means the Participant’s spouse.

(pp)     “Participant” means an Employee or former Employee who is eligible to
participate in the Plan

2.2  Gender and Number.  Whenever the context permits, words in the masculine
gender shall include the feminine gender, and the definition of any term or
phrase shall apply to the singular and the plural.


SECTION 3


ELIGIBILITY AND PARTICIPATION

3.1  Eligibility for Participation.   Each Employee of an Employer shall be
eligible to participate in the Plan commencing immediately upon performing an
Hour of Service for an Employer.

3.2  Permanent Inactive Disability Status.  An Employee, who is on Permanent
Inactive Disability Status, is not eligible to participate in the Plan or
eligible for a benefit under Subsection 5.1, 5.2, 5.3, or 5.4 of this Plan,
provided, however, if (a) after he has attained 65 years of age or more, or any
age with regard to Subsection 5.4 of this Plan, he is removed from Permanent
Inactive Disability Status and ceases to receive benefits under a Long Term
Disability Plan, (b) he is not reinstated to employment with an Employer under
Subsection 7.2 of this Plan, and (c) he would, except for the foregoing, be
eligible for a benefit under Subsection 5.1, 5.2, 5.3 or 5.4 of this Plan, such
Employee shall become eligible for a benefit under Subsection 5.1, 5.2, 5.3 or
5.4 of this Plan on the date he ceases to receive benefits under a Long Term
Disability Plan.

6


SECTION 4


ELIGIBILITY, VESTING AND BENEFIT ACCRUAL

4.1  Vested Credited Service.  An Employee’s Years of Vested Credited Service
shall be used to determine an Employee’s vesting and shall be equal to: (a)an
Employee’s Credited Service, if any, at July 1, 1976, the date the Plan became
subject to the requirements of the Employee Retirement Income Security Act of
1974, plus (b) Vested Credited Service required to be credited to an Employee
who transfers to salaried pay status of an Employer, under Subsection 4.8, plus
(c) each Plan Year during which an Employee works 1,000 or more Hours of Service
with an Employer as an Employee, plus (d) any Vested Credited Service credited
under Subsections 4.6, 4.7, 4.9, 4.10, 4.11 or 4.12; plus (e) any Vested
Credited Service, not otherwise credited to an Employee hereunder, reinstated or
required to be reinstated under Subsection 4.5, less (f) any Vested Credited
Service forfeited under Subsection 4.5. No Vested Credited Service required to
be credited to an Employee shall be counted more than once.

4.2  Credited Service.  An Employee’s Years of Credited Service will be used to
calculate an Employee’s benefit accruals and monthly benefits and will be the
sum of an Employee’s credited past Service and credited future Service.

4.3  Past Service.  An Employee will be credited with past Service at the rate
of one year for each year of Service, not otherwise credited as Credited Service
under the Plan on the Effective Date of his Employer, including a period of
military leave, leave of absence or layoff as defined and limited in Subsections
4.6 and 4.7. For any months and days in excess of a whole number of years, such
Service will be credited as a decimal portion of a year in the proportion that
the number of such excess months and days bear to 12 months and to 365 days,
respectively. 4.4. Future Service. Commencing on the Effective Date of his
Employer, an Employee will be credited for future Service in each Plan Year
prior to his retirement at the rate of:

  Hours of Service   Credited Service     1,561 or more   1.0 year     1,041 to
1,560   0.78 year     700 to 1,040   0.52 year     Less than 700   No Credit  

4.5.   Breaks in Service.  An Employee who is credited with less than 501 Hours
of Service during a Plan Year shall incur a one year Break-in-Service. If an
Employee’s employment with an Employer terminates and such Employee is
subsequently reemployed by an Employer, the following shall apply:

(a)     If a Break-in-Service is not incurred as a result of the Employee’s
period of severance, then the Employee will become a Participant again on his
date of reemployment, and the Vested Credited Service and Credited Service of
the Employee at the time of termination shall be reinstated.

(b)     If the Employee was eligible for a monthly retirement or deferred
benefit at the time of termination, then the Employee will become a Participant
again on his date of reemployment, and the Vested Credited Service and Credited
Service of the Employee at the time of termination shall be reinstated.

(c)     If the Employee was not entitled to a monthly retirement or deferred
benefit at the time of termination, then (i) if the Employee has incurred a
one-year Break-in-Service, such an Employee will participate immediately upon
reinstatement but his pre-break Vested Credited Service and Credited Service
before such Break will not be taken into account until the Employee has
completed a Year of Service after such Break-in-Service; (ii) the Employee’s
pre-break Vested Credited Service and Credited Service shall not be taken into
account if the number of consecutive one-year Breaks-in-Service equals or
exceeds the greater of five or the aggregate number of years of Vested Credited
Service before such Breaks-in-Service; provided, however, that such aggregate
number of years of Vested Credited Service shall not include any such Service
disregarded under the preceding sentence by reason of prior Breaks-in- Service.
Such an

7

Employee will be considered a new Participant for all purposes of the Plan, and
his prior Vested Credited Service and Credited Service shall be disregarded. If
such an Employee’s pre-break Vested Credited Service and Credited Service cannot
be disregarded pursuant to this Subsection 4.5(c)(ii), such an Employee shall
participate immediately upon reemployment.

(d)     Solely for purposes of determining whether a Break-in-Service, for
participation and vesting purposes, has occurred in a computation period, an
individual, who (1) is absent from work for maternity or paternity reasons or
(2) is absent from work, up to 12 weeks, on or after August 5, 1993 and such
absence qualifies for leave under the Family and Medical Leave Act of 1993,
shall receive credit for the Hours of Service which would otherwise have been
credited to such individual but for such absence, or in any case in which such
hours cannot be determined, ten Hours of Service per day of such absence. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the individual, (2)
by reason of a birth of a child of the individual, (3) by reason of the
placement of a child with the individual in connection with the adoption of such
child by such individual, or (4) for purposes of caring for such child for a
period beginning immediately following such birth or placement. The Hours of
Service credited under this paragraph shall be credited (1) in the computation
period in which the absence begins if the crediting is necessary to prevent a
Break-in-Service in that period, or (2) in all other cases, in the following
computation period. This section is intended to comply with the Family and
Medical Leave Act of 1993. In the event of any conflict, the Family and Medical
Leave Act shall prevail.

4.6  Military Leave.  >An Employee of the Company who enters the United States
Armed Forces on or after the Effective Date and who, by law, has the right of
reemployment on the termination of his military service or relief from active
duty in such Armed Forces will be on “Military Leave” for purposes of the Plan
until the end of the period specified by law within which he is entitled to
reemployment with the Company. Otherwise, the voluntary enlistment or
reenlistment of an Employee in the United States Armed Forces after the
Effective Date may be considered a termination of employment by resignation. The
term “United States

Armed Forces” means the United States Army, United States Navy, United States
Marine Corps, United States Air Force, United States Coast Guard, United States
Public Service, or any other government services designated by the Company.
Notwithstanding any provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service (within
the meaning of Code Section 414(u)(5)) will be provided in accordance with
Section 414(u) of the Code, effective for reemployment on or after December 12,
1994.

4.7  Leave of Absence or Layoff.   Neither temporary absences from work granted
by the Company to an Employee in writing as a leave of absence and not treated
by the Company as a termination of employment nor a layoff will interrupt
continuity of employment or result in a loss of Vested Credited Service or
Credited Service; however, if such an Employee does not return to the employ of
the Employer within the period granted for such leave of absence, it shall be
conclusively presumed that his employment terminated as of the date of
expiration of such leave of absence. In the event that such an Employee incurs a
Break-in-Service, the provisions of Section 4.5 shall apply.

4.8  Transfers to Monthly Salary Pay Status of an Employer.  An Employee of the
Company who is transferred to monthly salary pay status with an Employer from
another pay status with the Company and thereby becomes an Employee under this
Plan, shall be credited with Vested Credited Service, but no Credited Service,
under this Plan at the rate of one year of Vested Credited Service for each Plan
Year during which the Employee has been credited with 1,000 or more Hours of
Service with the Company subject to the provisions of Subsection 4.5 of the Plan
and further subject to the period of severance rules of the Plan as effective
during periods of the Employee’s prior Service. An Employee under this
Subsection who was not a participant in a qualified defined benefit or defined
contribution retirement plan maintained by the previous Employer shall receive
one year of Credited Service, measured from the date of transfer, for each Plan
Year during which the Employee has been employed by an Employer. No Vested
Credited Service or Credited Service is required to be credited to an Employee
under this Subsection for any period of employment prior to the Effective Date
of this Plan.

4.9  Transfers from an Employer.  An Employee of an Employer who is transferred
from monthly salary pay status with an Employer to another pay status with the
Company, or who is transferred to a subsidiary, division or affiliate of the
Company which is not an Employer hereunder, and thereby becomes ineligible to
continue participation in this Plan, shall retain all Vested Credited Service
and Credited Service under this Plan, and will continue to receive Vested
Credited Service, subject to the provisions of Subsection 4.5, for all
subsequent Service with the Company. An Employee under this Subsection who
becomes eligible to receive a benefit under Section 5 or who receives a benefit
under Section 6 shall remain subject to the provisions of Section 5 and Section
6 in effect as of the last date

8

of transfer from an Employer . 4.10 Transfers to an Employer. An Employee who is
transferred from monthly salaried pay status with a subsidiary, division or
affiliate of the Company which is not an Employer to an Employer hereunder and
becomes an Employee under this Plan, shall be credited with Vested Credited
Service, but no Credited Service, under this Plan at the rate of one year of
Vested Credited Service for each Plan Year during which the Employee has been
credited with 1,000 or more Hours of Service with the Company, subject to the
provisions of Subsection 4.6 of the Plan and further subject to the period of
severance rules of the Plan as effective during the periods of the Employee’s
prior Service. An Employee under this Subsection who was not a participant in a
qualified defined benefit or defined contribution retirement plan maintained by
the previous Employer or Subsidiary shall receive one year of Credited Service,
measured from the date of transfer, for each Plan Year during which the Employee
has been employed by an Employer or Subsidiary. No Vested Credited Service or
Credited Service is required to be credited to an Employee under this Subsection
for any period of employment prior to the Effective Date of this Plan.

4.11  Transfers from Employer to Employer.  An Employee who is transferred from
an Employer to another Employer, and who remains eligible to participate in the
Plan, shall receive Vested Credited Service in the Plan as maintained by the
Employer to which such Employee is transferred equal to the Vested Credited
Service under this Plan, and will continue to receive Vested Credited Service in
the Plan as maintained by both Employers for all subsequent Service with the
Company, subject only to the provisions of Subsection 4.5. An Employee under
this Subsection will retain Credited Service in this Plan, subject to the
provisions of Section 5 and Section 6 in effect at the time of the transfer, and
such Employee will commence accruing Credited Service in the Plan maintained by
the Employer to which the Employee is transferred immediately after the
transfer.

4.12  Employee on Permanent Inactive Disability Status.  An Employee on
Permanent Inactive Disability Status and who is reinstated to employment with an
Employer no later than the calendar quarter next following the calendar quarter
during which he was last removed from Permanent Inactive Disability Status shall
be credited with his Vested Credited Service and Credited Service as of the date
he was last placed on Permanent Inactive Disability Status. In addition, such an
Employee may receive Credited Service in accordance with the provisions of
Subsection 6.3.

4.13  Company Records Conclusive.  The records of the Company as to the facts
concerning an Employee’s Vested Credited Service, Credited Service, Service and
compensated hours will be conclusive unless shown beyond a reasonable doubt to
be incorrect.

4.14  Service with Other CTS Companies.  For purposes of computing Vested
Credited Service, Hours of Service and Service under this Plan, an Employee
shall be credited with Service for all members of a controlled group of
corporations or commonly controlled trades or businesses, as defined in ‘414(b)
and (c) of the Code as modified by ‘415(h) of the Code, of which the adopting
Employer is a part.


SECTION 5


ELIGIBILITY FOR BENEFITS

5.1  Normal Retirement.  An Employee who (a) has attained age 65, (b) has five
or more years of Vested Credited Service, and (c) retires from employment with
the Company, will be entitled to nonforfeitable monthly normal retirement
benefits.

5.2  Early Retirement.  An Employee who (a) has attained age 55 years but not
Normal Retirement Age, (b) has five or more years of Vested Credited Service,
and (c) retires from employment with the Company before his Normal Retirement
Age, will be entitled to monthly early pension benefits.

5.3  Disability Retirement.  An Employee who (a) has five or more years of
Vested Credited Service, (b) incurs a Total and Permanent Disability, and (c)
retires from employment with the Company before his Normal Retirement Date
because of such Total and Permanent Disability, will be entitled to monthly
disability pension benefits.

5.4  Termination of Employment.  An Employee who (a) has five or more years of
Vested Credited Service, and (b) by resignation or by dismissal terminates his
employment with the Company, shall be entitled to a termination of employment
benefit.

9

5.5  Retirement After Normal Retirement Age.  An Employee may continue
employment after attaining Normal Retirement Age if able to perform efficiently
the work assigned.


SECTION 6


AMOUNT OF BENEFITS

6.1  Normal Pension Benefit.  The monthly normal pension benefit payable from
the Employer’s Fund to an Employee eligible under Subsection 5.1 and 5.5 shall
be 1.0% of his Compensation multiplied by his Credited Service. The monthly
normal pension benefit payable from the Employer’s Fund to the Employee who
becomes eligible under Subsection 5.1 and 5.5 on or after July 1, 1999, shall be
1.25% of his Compensation multiplied by his Credited Service.

6.2  Early Pension Benefit.  The monthly pension benefit payable from the
Employer’s Fund to an Employee eligible under Subsection 5.2 shall be 1.0% of
his Compensation multiplied by his Credited Service, reduced by the applicable
monthly percentage reduction for each full month the Employee is under Normal
Retirement Age at the date his first early pension benefit is paid. The monthly
percentage reduction shall be 1/4 of 1% for each month between age 60 and 65 and
5/9 of 1% for each month between age 55 and 60. The monthly pension benefit
payable from the Employer’s Fund to the Employee who becomes eligible under
Subsection 5.2 on or after July 1, 1999, shall be 1.25% of his Compensation
multiplied by his Credited Service, reduced by the applicable monthly percentage
reduction for each full month the Employee is under Normal Retirement Age at the
date his first early pension benefit is paid and for this purpose, the monthly
percentage reduction shall be 3 of 1% for each month between age 55 and 65.

Solely for purposes of computing the monthly early pension benefit under this
Subsection, an Employee who is eligible for early retirement and retires between
January 1, 1981, and June 30, 1981, shall be credited with 36 months of age in
addition to his actual age, to a maximum of 65 years of age. An Employee’s
Credited Service shall not be increased as a result of the foregoing sentence.

In addition, solely for purposes of computing the monthly early pension benefit
under this Subsection, an Employee who is eligible for early retirement and
retires between March 18, 1982, and June 30, 1982, shall be credited with 48
months of age in addition to his actual age, to a maximum of 65 years of age. An
Employee’s Credited Service shall not be increased as a result of the foregoing
sentence.

6.2A  Early Pension Benefit.  (1) The monthly pension benefit payable from the
Employer’s Fund to an Employee eligible under Subsection 5.2 shall be 1.0% of
his Compensation multiplied by his Credited Service, reduced by the applicable
monthly percentage reduction for each full month the Employee is under Normal
Retirement Age at the date his first early pension benefit is paid. The monthly
percentage reduction shall be 1/4 of 1% for each month between age 60 and 65 and
5/9 of 1% for each month between age 55 and 60. The monthly pension benefit
payable from the Employer’s Fund to an Employee who becomes eligible under
Subsection 5.2 on or after July 1, 1999, shall be 1.25% of his Compensation
multiplied by his Credited Service, reduced by the applicable monthly percentage
reduction for each full month the Employee is under Normal Retirement Age at the
date his first early pension benefit is paid, and for this purpose, the monthly
percentage reduction shall be 3 of 1% for each month between age 55 and 65.

(2)     Solely for purposes of computing the monthly early pension benefit under
this subsection, an Employee who is eligible for early retirement under
Subsection 5.2 and elects to retire between June 20, 1986 and July 31, 1986, and
actually retires on or after June 20, 1986 and before July 31, 1986, shall be
credited with seven (7) years of age in addition to his actual age, to a maximum
of 65 years of age. An Employee’s Credited Service shall not be increased as a
result of the foregoing sentence. A survivor annuity shall be computed on the
basis of the above seven (7) year age credit.

(3)     Solely for the purposes of computing the monthly early pension benefit
under this subsection, an Employee who is eligible for early retirement under
Subsection 5.2 and elects to retire between June 29, 1987 and July 15, 1987, and
actually retires on or after June 29, 1987 and before July 31, 1987, shall be
credited with seven (7) years of age in addition to his actual age, to a maximum
of 65 years of age. An Employee’s Credited Service shall not be increased as a
result of the foregoing sentence. A survivor annuity shall be computed on the
basis of the above seven (7) year age credit. 6.2B Supplemental Early Pension
Benefit. An Employee who elects

10

to retire under Subsection 5.2 between June 20, 1986 and July 31, 1986 and
actually retires on or after June 20, 1986 and before July 31, 1986 and an
employee who elects to retire under Subsection 5.2 between June 29, 1987 and
July 15, 1987 and actually retires on or after June 29, 1987 and before July 31,
1987, shall receive a supplement to his monthly early pension benefit which
shall be determined as the regular monthly early pension benefit, calculated
without a survivor’s benefit and inclusive of the age credit under Subsection
6.2A(2) or (3) above, multiplied by a percentage in accordance with the
following table:

  Monthly Early   Supplement to Monthly     Pension Benefit   Early Pension
Benefit     Less than or equal to $499.99   10%     $500.00 to $599.99   9%    
$600.00 to $699.99   8%     $700.00 to $799.99   7%     $800.00 to $899.99   6%
    $900.00 to $999.99   5%     $1,000.00 or more   0  

This supplement shall be paid through the last month prior to the month in which
the Employee reaches age 62 years. This supplement is payable to the Employee
only and not as part of any survivor annuity or benefit.

An Employee’s election to retire on or after June 20, 1986 and before July 31,
1986 and on or after June 29, 1987 and before July 15, 1987 and to receive the
benefits of Subsections 6.2A(2) or (3) and 6.2(B) shall be irrevocable and to be
effective, shall be made in accordance with procedures required by the Plan
Administrator.

6.3  Disability Pension Benefit.  The monthly disability pension benefit payable
from the Employer’s Fund to an Employee eligible under Subsection 5.3 shall be
1.0% of his Compensation multiplied by his Credited Service. An Employee shall
receive Credited Service (in increments of .52, .78 or 1.0 years of Credited
Service) during the period that he receives benefits under a Long Term
Disability Plan until he reaches age 65; provided, however, that the number of
Years of Credited Service credited to such an Employee under this Subsection
shall in no event exceed his Credited Service at the time he began to receive
benefits under a Long Term Disability Plan. The monthly disability pension
benefit payable from the Employer’s Fund to an Employee who becomes eligible
under Subsection 5.3 on or after July 1, 1999 shall be 1.25% of his Compensation
multiplied by his Credited Service.

6.4  Termination of Employment Benefit.

(1)     At the election of the Employee, the termination of employment benefit
payable from the Employer’s Fund to an Employee eligible under Subsection 5.4
shall be, either (a) at his Normal Retirement Age, a monthly deferred benefit
equal to 1.0% of his Compensation multiplied by his Credited Service, or (b) at
age 55 and until reaching Normal Retirement Age, a monthly deferred benefit
calculated in accordance with Section 6.2 above.

(2)     At the election of the Employee, the termination of employment benefit
payable from the Employer’s Fund to an Employee who becomes eligible under
Subsection 5.4 on or after July 1, 1999, shall be, either (a) at his Normal
Retirement Age, a monthly deferred benefit equal to 1.25% of his Compensation
multiplied by his Credited Service, or (b) at age 55 and until reaching Normal
Retirement Age, a monthly deferred benefit calculated in accordance with Section
6.2, as amended effective July 1, 1999.

6.5  Supplemental Pension Benefit.  An Employee (i) who has 30 or more years of
Credited Service on July 1, 1973, and who retires or terminates with more than
31.667 years of Credited Service, or (ii) who retires or terminates on or before
July 1, 1978 with more than 31.667 years of Credited Service shall be entitled
to a supplemental pension benefit which will increase his monthly benefit under
the

11

applicable Subsection 6.1, 6.2, 6.3 or 6.4 of the Plan equal to  (1)  the
monthly benefit he would have been entitled to under the Plan just prior to July
1, 1973, and based on his Compensation and Credited Service at retirement or
termination, plus (2) the retirement benefit he would have been entitled to
under the Retirement Plan of the same Employer on January 1, 1974, and based on
his Credited Service at retirement or termination.

6.6  Joint and Survivor Annuity Requirements.

A.     The provisions of this Subsection shall take precedence over any
conflicting provision in this Plan. The provisions of this Subsection shall
apply to any Employee who is credited with at least one Hour of Service with the
Company on or after August 23, 1984, and such other Employees as provided in
Subsection 6.6E.

B.     Qualified Joint and Survivor Annuity. Unless an optional form of benefit
is selected pursuant to a Qualified Election within the 90-day period ending on
the date benefit payments would commence, an Employee’s vested accrued benefit
will be paid in the form of a Qualified Joint and Survivor Annuity. An Employee
who is not married will be provided a single life annuity unless the Employee
elects in writing another form of benefit during the 90-day period ending on the
Annuity Starting Date.

C.     Qualified Preretirement Survivor Annuity.

(1)     Unless an optional form of benefit is selected within the Election
Period pursuant to a Qualified Election, if an Employee dies after the Earliest
Retirement Age, the Employee’s surviving Spouse (if any) will receive the same
benefit that would be payable if the Employee had retired with an immediate
Qualified Joint and Survivor Annuity on the day before the Employee’s date of
death.

(2)     Unless an optional form of benefit is selected within the Election
Period pursuant to a Qualified Election, if an Employee dies on or before the
Earliest Retirement Age, the Employee’s surviving Spouse (if any) will receive
the same benefit that would be payable if the Employee had: (i) separated from
Service on the date of death; (ii) survived to the Earliest Retirement Age;
(iii) retired with an immediate Qualified Joint and Survivor Annuity at the
Earliest Retirement Age; and (iv) died on the day after the Earliest Retirement
Age.

(3)     For purposes of Subsection 6.6C(2) a surviving Spouse will begin to
receive payments at the Earliest Retirement Age unless such surviving Spouse
elects a later date. Provided, however, if the surviving Spouse elects a date
other than the Earliest Retirement Age, benefits payable under this Section 6.6C
shall be adjusted in the same manner as a Participant’s benefits would be
adjusted under this Article VI to take into account the earlier or later payment
date.

D.     Notice Requirements.

(1)     In the case of a Qualified Joint and Survivor Annuity as described in
Section 2 of this Article, the Plan Administrator shall provide each Employee
within a reasonable period prior to the commencement of benefits, a written
explanation of: (i) the terms and conditions of a Qualified Joint and Survivor
Annuity; (ii) the Employee’s right to make and the effect of an election to
waive their Qualified Joint and Survivor Annuity form of benefit; (iii) the
rights of an Employee’s Spouse; and (iv) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity.

(2)     In the case of a Qualified Preretirement Survivor Annuity as described
in Subsection 6.6(C) of this Article, the Plan Administrator shall provide each
Employee, within the applicable period, a written explanation of the Qualified
Preretirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements of Section
6.6D(1)applicable to a Qualified Joint and Survivor Annuity. For the purposes of
this subsection, the term “Applicable Period” means, with respect to an
Employee, whichever of the following periods ends last: (i) the period beginning
on the first day of the Plan Year in which the Employee attains age 32 and
ending with the close of the Plan Year preceding the Plan Year in which the
Employee attains age 35; (ii) a reasonable period after the individual becomes
an Employee; (iii) a reasonable period ending after the requirement of the
Qualified Joint and Survivor Annuity and Qualified Preretirement Survivor
Annuity applies to the Employee.

12

(3)     Notwithstanding the other requirements of this Section 6.6D, the
respective notices prescribed by this Section need not be given to an Employee
if this Plan “fully subsidizes” the costs of a Qualified Joint and Survivor
Annuity or Qualified Preretirement Survivor Annuity. For purposes of this
Section 6.6D(3), a Plan fully subsidizes the costs of a benefit if under the
Plan the failure to waive such benefit by an Employee would not result in a
decrease in any Plan benefits with respect to such Employee and would not result
in increased contributions from the Employee.

E.     Transitional Rules.

(1)     Any living Employee not receiving benefits on August 23, 1984, who would
otherwise not receive the benefits prescribed by the previous Sections of this
Article, must be given the opportunity to elect to have the above Sections of
this Article apply if such Employee is credited with at least one Hour of
Service under this Plan or a predecessor plan in a Plan Year beginning on or
after January 1, 1976, and such Employee had at least 10 years of vesting
Service when he or she separated from Service.

(2)     Any living Employee not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan or a predecessor Plan
on or after September 2, 1974, and who is not otherwise credited with any
Service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have his or her benefits paid in accordance with Subsection
6.6E(4) of this Article.

(3)     The respective opportunities to elect (as described in Subsections
6.6E(1) and (2) above) must be afforded to the appropriate Employees during the
period commencing on August 23, 1984, and ending on the date benefits would
otherwise commence to said Employees.

(4)     Any Employee who has elected pursuant to Subsection 6.6E(2) of this
Article and any Employee who does not elect under Section 6.6E(1) shall have his
or her benefits distributed in accordance with all of the following requirements
if benefits would have all of the following requirements if benefits would have
been payable in the form of a life annuity: (a) Automatic Joint and Survivor
Annuity — if benefits in the form of a life annuity become payable to a married
Employee who: (i) begins to receive payments under the Plan on or after Normal
Retirement Age; or (ii) dies on or after Normal Retirement Age while still
working for the Employer; or (iii) begins to receive payments on or after the
Qualified Early Retirement Age; or (iv) separates from Service on or after
attaining Normal Retirement Age (or the Qualified Early Retirement Age) and
after satisfying the eligibility requirements for the payment of benefits under
the Plan and thereafter dies before beginning to receive such benefits; then
such benefits will be received under this Plan in the form of a Qualified Joint
and Survivor Annuity, unless the Employee has elected otherwise during the
Election Period. The Election Period must begin at least six months before the
Participant attains Qualified Early Retirement Age and end not more than 90 days
before the commencement of benefits. Any election hereunder will be in writing
and may be changed by the Employee at any time. (b) Election of early survivor
annuity — an Employee who is employed after attaining the Qualified Early
Retirement Age will be given the opportunity to elect, during the Election
Period to have a survivor annuity payable on death. If the Employee elects the
survivor annuity, payments under such annuity must not be less than the payments
which would have been made to the Spouse under the Qualified Joint and Survivor
Annuity if the Employee had retired on the day before his death. Any election
under this provision will be in writing and may be changed by the Employee at
any time. The Election Period begins on the later of: (1) the 90th day before
the Employee attains the qualified Early Retirement Age, or (2) the date on
which participation begins, and ends on the date the Employee terminates
employment.

(c)     For purposes of this Subsection 6.6E(4): Qualified Early Retirement Age
is the latest of:

(i)     the earliest date, under the Plan, on which the Employee may elect to
receive retirement benefits, (ii) the first day of the 120th month beginning
before the Employee reaches Normal Retirement Age, or (iii) the date on which
the Employee begins participation.

F.     Reduced Monthly Benefit.

The reduced monthly benefit payable from the Employer’s Fund to an Employee, who
has not elected against a Qualified Joint and Survivor Annuity, shall be the
applicable monthly benefit that would have been payable under the applicable
Subsection

13

6.1, 6.2, 6.3 or 6.4, reduced by 10%, further reduced by 1/2 of 1% for each full
year that the Spouse’s age is less than the Employee’s age, or increased by 1/2
of 1% for each full year, up to 20 years, that the Spouse’s age exceeds the
Employee’s age. For the purposes of this Subsection, the age of the Employee and
his Spouse shall be the age of each of their respective birthdays nearest the
date the reduced monthly benefit first becomes payable. Such reduced monthly
benefit shall be applicable for all monthly benefits payable to the Employee on
or after the date the first monthly benefit is payable to the Employee under
Subsection 6.1, 6.2, 6.3 or 6.4, or, if later, on the first day of the month
following or coincident with the date the Employee attains age 55 years.

G.     Monthly Survivor’s Benefit.

The monthly survivor’s benefit payable from the Employee’s Fund to the surviving
Spouse shall be 50% of the reduced monthly benefit of the Employee determined
under Subsection 6.6F and such monthly survivor’s benefit shall commence on the
first day of the month following the death of the Employee, who is eligible
under 6.6A above, who has not elected against a monthly survivor’s benefit, and
who received or was eligible to receive a reduced monthly benefit until his
death, and the monthly survivor’s benefit shall continue on the first day of
each calendar month thereafter, for life, with the final payment on the first
day of the month in which the surviving Spouse dies.

H.     Survivor’s Election of Lump Sum Distribution.

In lieu of receiving a monthly survivor’s benefit under Subsection 6.6G, the
surviving Spouse of an Employee may irrevocably elect to receive a lump sum
payment the present value of which shall be determined in accordance with the
provisions of Subsection 6.9. Such an irrevocable election must be made, on a
form provided by the Plan Administrator, within thirty days after the date of
death of the Employee. If an election is made by a surviving Spouse to receive a
lump sum payment under this Subsection, then such payment will be made by the
Plan Administrator within sixty (60) days of receiving such election, provided
that the Employee was eligible at the time of death to retire under Subsection
5.1, 5.2, 5.3 or 5.5 or was receiving a monthly benefit under Subsection 6.1,
6.2, 6.3 or 6.4 and had not elected against a Qualified Joint and Survivor
Annuity; but if the Employee was eligible to receive a deferred benefit under
Subsection 5.4, then such lump sum payment will be made by the Plan
Administrator within sixty (60) days of the date when the Employee would have
attained age 55. If a surviving Spouse, who is entitled to receive a monthly
benefit under Subsection 6.6, has not elected to receive a lump sum distribution
within thirty days following the date of death of the Employee, then a monthly
survivor’s benefit shall automatically be paid. 6.7 Increase in Certain
Retirement Benefits on October 1, 1981.

Effective October 1, 1981, an Employee who has separated from employment with an
Employer and who has retired under Subsection 5.1, 5.2 or 5.3 shall receive or
be eligible to receive an additional monthly retirement benefit in accordance
with the following schedule:

Percent Increase Over Monthly Retirement Benefits

  Date of Retirement   Previously Payable     June 30, 1973 and Earlier   1%    
$500.00 to $599.99   12%     $600.00 to $699.99   10%     $700.00 to $799.99  
8%     $800.00 to $899.99   6%     $900.00 to $999.99   4%     $1,000.00 or more
  2%     $1,000.00 or more   0%  

Any survivor’s benefit payable under Subsection 6.6 shall also be increased
based upon the Employee’s date of retirement. Notwithstanding the above
schedule, the minimum monthly additional retirement benefit payable to an
Employee shall be $5.00. An Employee, or Spouse of an Employee, who separated
from employment with an Employer under Subsection 5.4 and who is eligible to
receive or is receiving monthly termination of employment benefits under
Subsection 6.4, shall not be eligible for an additional benefit under this
Subsection.

14

6.8  Commencement of Benefits Within 60 Days.  Benefits payable under this
Section shall be payable no later than sixty (60) days after an Employee’s
retirement or termination under Section 5, unless otherwise elected by an
Employee.

6.9  Automatic Cash-Out of Small Benefits.  Notwithstanding any provision of the
Plan to the contrary, if the single sum actuarial equivalent value of any
benefit that is not yet in pay status does not exceed $5,000 (or such other
amount as may be established by the Secretary of the Treasury), and for
distributions occurring before October 17, 2000, at the time of any prior
distribution did not exceed $5,000, the Trustee shall pay such benefit with
respect to the terminated Participant as soon as practicable (whether or not the
Participant has reached a retirement date) in a single sum cash payment which
shall be the actuarial equivalent of the retirement income otherwise payable.
For purposes of this Section 6.9, if the present value of a Participant’s vested
accrued benefit is zero (0), the Participant shall be deemed to have received a
distribution of such vested accrued benefit under this Section 6.9, as of his
termination of employment and the non-vested remainder of his accrued benefit
(one hundred percent) shall be treated as a forfeiture. If such individual is
reemployed prior to incurring five (5) consecutive one year Breaks in Service,
his prior accrued benefit shall be restored.

6.10  Consent to Distributions. Pursuant to the Code, no distribution of the
present value of the non-forfeitable portion of an accrued benefit may be made
if such present value exceeds $5,000, unless the consent of the Employee (and in
the case of an annuity the Employee and the Spouse or surviving Spouse) is
obtained. Nothing in this provision shall be construed to entitle an Employee or
Spouse to any optional form of benefit not otherwise provided under the Plan .

6.11   Accruals After a Specified Age.  Notwithstanding any other provision of
this plan, no benefit accrual on behalf of any Employee will be discontinued,
nor will the rate of benefit accrual be reduced, because of said Employee’s
attainment of any age.

6.12  Actuarial Assumptions.  Actuarial Assumptions shall mean

(a)     The present value of an Employee’s vested accrued benefit is based on
the 1971 Group Annuity Table, using an interest rate of 6.5% per annum. (b) To
determine the actuarial equivalent of a single sum distribution (as such term is
used in Section 6.9), the Applicable Interest Rate and the Applicable Mortality
Table shall be used.

For this purpose, the Applicable Interest Rate means the average annual yield on
30-year Treasury securities as specified in the Internal Revenue Bulletin for
the second calendar month immediately preceding the first day of the Plan Year
(the stability period) containing the Annuity Starting Date as defined by Code
Section 417. The Applicable Mortality Table means the table prescribed by the
Secretary of the Treasury based on the prevailing Commissioners’ standard table
(described in Code Section 807(d)(5)(A)) used to determine reserves for group
annuity contracts issued on the date as of which present value is being
determined (without regard to any other subparagraph of Code Section 807(d)).

Notwithstanding the foregoing, in no event will a Participant’s single sum
distribution value be less than that required under Treasury Regulation Section
1.417(e)-1(d)(10).

6.13     Supplemental Benefit. For each Plan Year beginning July 1, 1996, the
Annual Retirement Benefit of each Participant listed in Appendix A to the Plan
will be increased by the dollar amount shown in Appendix A subject, however, to
reduction for early retirement in accordance with subsection 6.2 of the Plan.

6.14  Minimum Benefit Accrual.  For each Plan Year beginning July 1, 1996, the
Annual Retirement Benefit of each Employee of the Employer who is neither a
Highly Compensated Employee nor a Transferred Participant listed in Exhibit B-E1
of Appendix B will be the greater of: (1) $400.00 or (2) such Employee’s Annual
Retirement Benefit under the Plan.

6.15  Direct Rollover to Another Plan.  An Employee who is receiving a
distribution under the Plan that constitutes an Eligible Rollover Distribution
may elect to have such payment rolled over directly to the trustee or custodian
of an Eligible Retirement Plan pursuant to this Section 6.15. Before making a
Direct Rollover, the Administrator may require a written statement from the
designated transferee plan that it is an Eligible Retirement Plan, as described
in Code Section 401(a)(31)(D) and regulations thereunder, that will accept

15

Direct Rollovers. At least 30 days (but no more than 90 days) before an Employee
is to receive an Eligible Rollover Distribution, the Administrator shall notify
the Employee of the tax consequences of making or not making a Direct Rollover.
If the Employee has received the notice described above and makes an election to
make, or not to make, a Direct Rollover within 30 days of the date he receives
such notice, the Administrator may implement such election within 30 days after
the Employee has received the notice, provided the Administrator notifies the
Employee of his right to an election period of at least 30 days following his
receipt of the notice.

“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Employee. “Eligible Rollover Distribution” means a distribution
to an Employee under the Plan other than (a) any distribution that is one of a
series of substantially equal payments (not less frequently than annually) made
for the life (or life expectancy) of the Employee, or for a specified period of
ten years or more; (b) any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; or (c) the portion of any
distribution that is not includable in gross income. “Eligible Retirement Plan”
means an individual retirement account described in Section 408(a) of the Code,
an individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the Employee’s eligible
rollover distribution. Effective for Plan Years beginning after December 31,
2001, an Eligible Retirement Plan shall also mean an annuity contract described
in section 403(b) of the Code and an eligible plan under section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan


SECTION 7


PAYMENT OF BENEFITS

7.1 Commencement and Duration of Monthly Benefits.

A.     Normal and Early Pension Benefits. Except as otherwise provided, the
monthly pension benefit payable at or after normal or early retirement shall
commence on the Employee’s Normal Retirement Date or Early Retirement Date,
whichever is applicable, and shall continue thereafter, on the first day of each
calendar month, for life, with the final payment on the first day of the month
in which the retired Employee dies. An Employee with an Early Retirement Date
may elect to have his monthly early pension benefit commence on the first day of
any month between his Early Retirement and Normal Retirement Age. The monthly
percentage reduction of Subsection 6.2 shall be adjusted to the date the pension
benefit is first paid. An Employee may not defer payment under this Subsection
beyond Normal Retirement Age.

B.     Disability Pension Benefits. Except as otherwise provided, the monthly
disability pension benefit payable to an Employee shall commence on the
Employee’s Disability Retirement Date and shall continue on the first day of
each calendar month thereafter, until the last day of the month after the
retired Employee recovers or dies. At the discretion of the Employer, the Total
and Permanent Disability of an Employee may be reverified at any time prior to
his Normal Retirement Age by physical examination by a physician or physicians
selected by his Employer, except that no Employee receiving monthly disability
pension benefits shall be required to submit to a medical examination more often
than twice in one year. In the event that such Employee refuses to submit to a
physical examination, payments of disability pension benefits will be
discontinued until he submits to such examination. Monthly disability pension
benefits will cease in the event the Employee is determined by physical
examination prior to his Normal Retirement Age to no longer suffer a total and
Permanent Disability or if the Employee engages in regular gainful employment
prior to his Normal Retirement Age.

C.     Monthly Deferred Termination of Employment Benefits. The monthly deferred
termination of employment benefit payable under Subsection 6.4(a) shall commence
(1) if the former Employee is living, on the first day of the month coincident
with or next following after he attains Normal Retirement Age, provided that he
shall have filed a written application for such monthly benefit with his
Employer not earlier than six months before such monthly benefit could become
payable nor later than his 70th birthday, or (2) if the former Employee is
living, on the first day of any month coincident with or next following the date
he attains age 55 years and before he shall attain Normal Retirement Age,
provided that he shall has filed a written application for such monthly benefits
with his Employer not earlier than six months before such benefits could become
payable nor later than Normal Retirement Age, in which event the monthly
deferred termination of employment benefit shall be reduced by 5/9 of 1% for
each full month the former Employee is under less than Normal Retirement Age on
the date the monthly termination of employment benefit commences.

16

7.2  Required Distributions.

A.     Limits on Settlement Options. Distributions, if not made in a lump-sum,
may only be made over one of the following periods (or a combination thereof):
(1) the life of the Employee, (2) the life of the Employee and a designated
beneficiary, (3) a period certain not extending beyond the life expectancy of
the Employee, or (4) a period certain not extending beyond the joint and last
survivor expectancy of the Employee and a designated beneficiary. Unless the
Employee otherwise elects with his or her Spouse’s consent, a married Employee’s
accrued benefit will be paid in the form of a Qualified Joint and Survivor
Annuity if benefits become payable in the form of a life annuity. The Spouse’s
consent must comply with the requirements relating to joint and survivor annuity
requirements.

B.     Minimum Amounts to be Distributed. If the Employee’s entire interest is
to be distributed in other than a lump-sum, then the amount to be distributed
each year must be at least an amount equal to the quotient obtained by dividing
the Employee’s entire interest by the life expectancy of the Employee or joint
and last survivor expectancy of the Employee and designated beneficiary. Life
expectancy and joint and last survivor expectancy are computed by the use of the
return multiples contained in Section 1.72-9 of the Income Tax Regulations. For
purposes of this computation, an Employee’s life expectancy may be recalculated
no more frequently than annually, however, the life expectancy of a non-Spouse
beneficiary may not be recalculated. If the Employee’s Spouse is not the
designated beneficiary, the method of distribution selected must assure that at
least 50 percent of the present value of the amount available for distribution
is paid within the life expectancy of the Employee.

C.     Commencement of Distributions. Notwithstanding anything else to the
contrary herein, an Employee’s accrued benefit may not be distributed under a
method of payment which, as of the “required beginning date” (as defined in
section 401(a)(9) of the Code and applicable guidance promulgated by the
Internal Revenue Service), does not satisfy the minimum distribution
requirements under section 401(a)(9) of the Code and the applicable Treasury
regulations. The Employee’s accrued benefit will be distributed, beginning not
later than the required beginning date, over the life of the Employee or over
the lives of the Employee and his Beneficiary (or over a period not extending
beyond the Employee’s life expectancy or the life expectancy of the Employee and
his Beneficiary).

Employees attaining age 70 ½ in 1996 and prior years shall have a required
beginning date of the April 1 following the calendar year in which they attain
age 70 ½. Employees attaining age 70 ½ in 1997 and later years shall have the
following required beginning date:

(a)     an Employee who is a 5% owner (as defined in Section 416(i) of the
Code), shall commence to receive payment of his benefit no later than the April
1 of the calendar year following the calendar year in which such Employee
attains 70 ½; and (b) an Employee who attained age 70 ½ after December 31, 1996
and who is not a 5% owner, shall commence to receive payment of his benefit no
later than the April 1 of the calendar year following the later of (i) the
calendar year in which the Employee attains age 70 ½, or (ii) his termination of
employment with the Employer.

In the case of an Employee described in subsection 7.2C(b) who retires in a
calendar year after the calendar year in which the Employee attains age 70 ½ the
Employee’s accrued benefit shall be actuarially increased to take into account
the period after the required beginning date in which the Employee was not
receiving any benefits under the Plan.

Applicable life expectancies will be determined under the unisex life expectancy
multiples under Treasury Regulation section 1.72-9. If the Employee’s Spouse is
not his designated Beneficiary, a method of payment to the Employee must satisfy
the minimum distribution incidental benefit requirements in the Treasury
regulations issued pursuant to section 401(a)(9) of the Code.

D.     Death Distribution Provisions. Upon the death of the Employee, the
following distribution provisions shall take effect: (1) If the Employee dies
after distribution of his or her interest has commenced, the remaining portion
of such interest will continue to be distributed at least as rapidly as under
the method of distribution being used prior to the Employee’s death. (2) If the
Employee dies before distribution of his or her interest commences, the
Employee’s entire interest will be distributed no later than five years after
the Employee’s death except to the extent that an election is made to receive
distributions in accordance with (a) or (b) below:

17

(a)     if any portion of the Employee’s interest is payable to a designated
beneficiary, distributions may be made in substantially equal installments over
the life or life expectancy of the designated beneficiary commencing no later
than one year after the Employee’s death; (b) if the designated beneficiary is
the Employee’s surviving Spouse, the date distributions are required to begin in
accordance with (a) above shall not be earlier than the date on which the
Employee would have attained age 70-1/2, and, if the Spouse dies before payments
begin, subsequent distributions shall be made as if the Spouse had been the
Employee. (3) For purposes of (2) above, payments will be calculated by use of
the return multiples specified in Section 1.72-9 of the regulations. Life
expectancy of a surviving Spouse may be recalculated annually, however, in the
case of any other designated beneficiary, such life expectancy will be
calculated at the time payment first commences without further recalculation.
(4) For purposes of (1), (2) and (3) above, any amount paid to a child of the
Employee will be treated as if it had been paid to the surviving Spouse if the
amount becomes payable to the surviving Spouse when the child reaches the age of
majority.

E.     Transitional Rule. Notwithstanding the above distribution requirements,
distribution on behalf of any Employee, including a five-percent owner, may be
made in accordance with all of the following requirements (regardless of when
such distribution commences):

(1)     The distribution by the trust is one which would not have disqualified
such trust under Section 401(a)(9) of the Internal Revenue Code as in effect
prior to amendment by the Deficit Reduction Act of 1984.

(2)     The distribution is in accordance with a method of distribution
designated by the Employee whose interest in the trust is being distributed or,
if the Employee is deceased, by a beneficiary of such Employee.

(3)     Such designation was in writing, was signed by the Employee or the
beneficiary, and was made before January 1, 1984.

(4)     The Employee had accrued a benefit under the Plan as of December 31,
1983.

(5)     The method of distribution designated by the Employee or the beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Employee’s death, the beneficiaries of the Employee listed in order of priority.

Unless paid to a surviving Spouse under a Qualified Joint and Survivor Annuity,
the method of distribution selected must assure that at least fifty percent of
the present value of the amount available for distribution is paid within the
life expectancy of the Participant.

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Employee.

For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Employee, or the beneficiary, to whom such distribution
is being made, will be presumed to have designated the method of distribution
under which the distribution is being made if the method of distribution was
specified in writing and the distribution satisfies the requirements in
Subsections (1) and (5) above.

If a designation is revoked any subsequent distribution must satisfy the
requirements of Section 401(a)(9) as amended. Any changes in the designation
will be considered to be a revocation of the designation. However, the mere
substitution or addition of another beneficiary (one not named in the
designation) under the designation will not be considered to be a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life).

7.3  Reemployment After Disability Retirement.  An Employee who was placed on
Permanent Inactive Disability Status and who is reinstated to employment with an
Employer no later than the calendar quarter next following the calendar quarter
during which he was last removed from Permanent Inactive Disability Status shall
be credited with the same amount of Vested Credited Service and Credited Service
he had accrued under the Plan as of the date he was last placed on Permanent
Inactive Disability Status.

18

7.4  Benefits Inalienable.  Benefits under the Plan are not subject to the debts
or obligations of the persons entitled to such benefits, and may not be
voluntarily or involuntarily sold, transferred or assigned. The preceding
sentence shall also apply to the creation, assignment, or recognition of a right
to any benefit payable with respect to a Participant pursuant to a domestic
relations order, unless such order is determined to be a qualified domestic
relations order, as defined in Section 414(p) of the Code. A domestic relations
order entered before January 1, 1985, will be treated as a qualified domestic
relations order of payment of benefits pursuant to the order has commenced as of
such date, and may be treated as a qualified domestic relations order of payment
of benefits has not commenced as of such date, even though the order does not
satisfy the requirements of Section 414(p).

The Company, however, may direct the Trustee to make any payment or distribution
due to any person under a legal disability or who, in the Company’s opinion, is
in any way incapacitated so as to be unable to manage his financial affairs,
directly to such person or his legal representative, or to a relative or friend
of such person for his benefit, or the Company may direct the application of the
payment for the benefit of such person. Any payment made in accordance with the
preceding sentence shall be a full and complete discharge of any liability under
the Plan for such payment.

Notwithstanding the foregoing, a Participant’s benefit provided under the Plan
may be reduced pursuant to a judgment, order, decree or settlement agreement as
described in Code Section 401(a)(13)(C) regarding the Participant’s conviction
for a crime involving the Plan or violations of any fiduciary responsibility
under Part 4 of subtitle B of Title I of ERISA. The preceding sentence is
effective for judgments, orders, or decrees issued, and settlements agreements
entered into, on or after August 5, 1997.

7.5  Benefit Limitations.

(a)     For Limitation Years ending after December 31, 2001, solely for
Employees who have at least one Hour of Service on or after the first day of the
first Limitation Year ending after December 31, 2001, and for purposes of
compliance with Section 415 of the Code (or any successor to said Section), the
following limitations on Plan benefits are hereby imposed:

(b) Definitions.

(1)     Defined Benefit Dollar Limitation. The “Defined Benefit Dollar
Limitation” is $160,000, as adjusted, effective January 1 of each year, under
Section 415(d) of the Code in such manner as the Secretary shall prescribe, and
payable in the form of a straight life annuity. A limitation as adjusted under
Section 415(d) will apply to Limitation Years ending with or within the calendar
year for which the adjustment applies.

(2)     Maximum permissible benefit: The “maximum permissible benefit” is the
lesser of the Defined Benefit Dollar Limitation or the defined benefit
compensation limitation (both adjusted where required, as provided in (i) and,
if applicable, in (ii) or (iii) below).

(i)     If the Employee has fewer than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (ii) the denominator of which is 10. In the case of an Employee who
has fewer than 10 years of service with the Company, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of years (or part thereof) of service with the Company and
(ii) the denominator of which is 10.

(ii)     If the benefit of an Employee begins prior to age 62, the Defined
Benefit Dollar Limitation applicable to the Employee at such earlier age is an
annual benefit payable in the form of a straight life annuity beginning at the
earlier age that is the actuarial equivalent of the Defined Benefit Dollar
Limitation applicable to the Employee at age 62 (adjusted under (i) above, if
required). The Defined Benefit Dollar Limitation applicable at an age prior to
age 62 is determined as the lesser of (A) the actuarial equivalent (at such age)
of the Defined Benefit Dollar Limitation computed using the interest rate and
mortality table (or other tabular factor) specified in the Plan and (B) the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using a 5 percent interest rate and the Applicable Mortality Table as
defined in Section 6.12 of the Plan. Any decrease in the Defined Benefit Dollar
Limitation determined in accordance with this paragraph (ii) shall not reflect a
mortality decrement if benefits are not forfeited upon the death of the
Employee. If any benefits are forfeited upon death, the full mortality decrement
is taken into account.

19

(iii)     If the benefit of an Employee begins after the Employee attains age
65, the Defined Benefit Dollar Limitation applicable to the Employee at the
later age is the annual benefit payable in the form of a straight life annuity
beginning at the later age that is actuarially equivalent to the Defined Benefit
Dollar Limitation applicable to the Employee at age 65 (adjusted under (i)
above, if required). The actuarial equivalent of the Defined Benefit Dollar
Limitation applicable at an age after age 65 is determined as (A) the lesser of
the actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in the Plan and (B) the actuarial equivalent (at such age) of the
Defined Benefit Dollar Limitation computed using a 5 percent interest rate
assumption and the Applicable Mortality Table as defined in Section 6.12 of the
Plan. For these purposes, mortality between age 65 and the age at which benefits
commence shall be ignored.

(3)     “Compensation” means compensation as defined in Section 415(c)(3) of the
Code and Treas. Reg. sec. 1.415-2(d).

7.6  Restrictions on Benefits Payable to Highly Compensated Employees.  This
Subsection sets forth limitations required by the Internal Revenue Service on
the benefits payable to certain Highly Compensated Employees. In the event of a
plan termination, the benefit of any Highly Compensated Employee or former
Highly Compensated Employee is limited to a benefit that is nondiscriminatory
under section 401(a)(4)

Benefits distributed to or on behalf of any of the 25 most Highly Compensated
Employees or former Highly Compensated Employees with the greatest compensation
in the current or any prior year are restricted such that the annual payments
are no greater than an amount equal to the payment that would be made on behalf
of the employee under a straight life annuity that is the actuarial equivalent
of the sum of the Highly Compensated Employee’s accrued benefit, his other
benefits under the Plan (other than a social security supplement, within the
meaning of section 1.411(a)-7(c)(4)(ii) of the Income Tax Regulations), and the
amount he is entitled to receive under a social security supplement, if any.

The preceding paragraph shall not apply if: (1) after taking into account
payment of the benefit to a Highly Compensated Employee described in the
preceding paragraph, the value of plan assets equals or exceeds 110% of the
value of current liabilities, as defined in section 412(l)(7) of the Internal
Revenue Code, (2) the value of the benefits to or on behalf of a Highly
Compensated Employee described above is less than 1% of the value of current
liabilities before distribution, or (3) the value of the benefits payable under
the Plan to or on behalf of a Highly Compensated Employee described above does
not exceed $5,000.

For purposes of this section, the term benefits includes, among other benefits,
loans in excess of the amount set forth in section 72(p)(2)(A) of the Internal
Revenue Code, any periodic income, any withdrawal values payable to such living
Highly Compensated Employees or former Highly Compensated Employees, and any
death benefits not provided for by insurance on the Highly Compensated
Employee’s or former Highly Compensated Employee’s life.

7.7  Top-Heavy Provisions.  The following provisions shall become effective in
any Plan Year after the Plan Year ending June 30, 1984 in which the Plan is
determined to be a Top-Heavy Plan. Whenever used in this Section 7.7, the term
compensation shall mean the Participant’s compensation as defined in Section
7.5(g).

A.     Top-Heavy Determination. The Plan will be determined to be a Top-Heavy
Plan for the Plan Year if, as of the Determination Date: (1) the present value
of the accumulated accrued benefits for Key Employees for the Plan Year exceeds
60 percent of the present value of the accumulated accrued benefits for all
Employees under the Plan, or

(2)     the Plan is part of a Required Aggregation Group and the Required
Aggregation Group is top-heavy; however, notwithstanding the results of the 60
percent test set forth in (1) above, the Plan shall not be considered a
Top-Heavy Plan for any Plan Year in which the Plan is part of a required or
Permissive Aggregation Group which is not top-heavy. The actuarial assumptions
used to calculate the present value of accrued benefits in determining top-heavy
status are an interest rate of 6.5% per annum, using the 1971 Group Annuity
Table, which assumptions shall be identical for all defined benefit plans being
tested for Top-Heavy Plan status. For purposes of making the top-heavy
determination, all distributions that were made during the five-year period
ending on the Determination Date must be taken into account.

20

(3)     Solely for the purpose of determining if the Plan, or any other plan
included in a Required Aggregation Group of which this Plan is a part, is
top-heavy (within the meaning of Section 416(g) of the Code) the accrued benefit
of an Employee other than a Key Employee (within the meaning of Section
416(i)(1) of the Code) shall be deter-mined under (a) the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the
Affiliated Employers, or (b) if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rate permitted under the
fractional accrual rule of Section 411(b)(1) of the Code.

B.     Top-Heavy Ratio. The top-heavy ratio is a fraction, the numerator of
which is the sum of the account balances under the defined contribution plans of
the Employer for all Key Employees and the present value of accrued benefits
under the defined benefit plans of the Employer for all Key Employees, and the
denominator of which is the sum of the account balances under the defined
contribution plans for all Employees and the present value of accrued benefits
under the defined benefit plans for all Employees. Both the numerator and the
denominator of the top-heavy ratio shall be adjusted for any distribution made
in the five-year period ending on the Determination Date and any contribution
due but unpaid as of the Determination Date.

The value of account balances and the present value of accrued benefits will be
determined as of the Determination Date. The account balances and accrued
benefits of an Employee who is not a Key Employee but who was a Key Employee in
a prior year will be disregarded. The calculation of the top-heavy ratio, and
the extent to which distributions, rollovers and transfers are taken into
account will be made in accordance with Section 416 of the Code and the
regulations thereunder. Deductible Employee’s contributions shall not be taken
into account for purposes of computing the top-heavy ratio. When aggregating
plans, the value of account balances and accrued benefits will be calculated
with reference to the Determination Dates that fall within the same calendar
year. For Plan Years beginning after December 31, 1984, the account balances of
Employees who have not received compensation from the Company during the
five-year period ending on the Determination Date shall be disregarded.

C.     Minimum benefit. For any Plan Year in which the Plan is determined to be
a Top-Heavy Plan, each Employee who is not a Key Employee shall receive an
accrued benefit which expressed as an Annual Retirement Benefit, is not less
than the lesser of (1) two percent, multiplied by the Employee’s years of
Service with the Employer, or (2) twenty percent of the Employees’ average
annual compensation from the Company during the Employee’s consecutive Years of
Service (not exceeding five) during which the Employee had the greatest
aggregate compensation from the Company. For purposes of this paragraph, a Year
of Service shall not be taken into account if (1) the Plan was not top-heavy for
any Plan Year ending during such Year of Service or (2) such Year of Service was
completed in a Plan Year beginning before January 1, 1984.

The provisions of this Subsection 7.7C shall not apply to any Employee who does
not have at least 1,000 Hours of Service for the year. Each Employee who is not
a Key Employee who is a participant in both a defined benefit top-heavy plan and
a defined contribution top-heavy plan shall receive a minimum defined
contribution under the defined contribution plan of 5% of his compensation for
each year that the Plan is top-heavy. This Subsection 4.8C shall not apply to
any Employee to the extent that the Employee is covered under any other plan or
plans of the Employer, if the minimum contribution or benefit requirement
applicable to top-heavy plans is met in the other plan or plans in accordance
with the preceding sentence.

D.     Minimum Vesting. Notwithstanding any other provisions of this Plan, if
the Plan is a Top-Heavy Plan an Employee has a nonforfeitable right to a
percentage of his accrued benefit derived from Employer contributions determined
under the following table:

 
Years of Service   Vested
Percentage   Forfeited
Percentage     Less than 2   0% 100%     2 but less than 3   20%   80%     3 but
less than 4   40%   60%     4 but less than 5   60%   40%     5 but less than 6
  80%   20%     6 or more   100%   0%  

21

E.     Compensation Limitation. For any Plan Year before January 1, 1994, in
which the Plan is determined to be a Top-Heavy Plan, the annual compensation of
each Employee taken into account in determining benefits under the Plan shall
not exceed the first $200,000 as adjusted at the same time and in the same
manner as provided in section 415(d) of the Code. Effective for Plan Years
beginning after December 31, 1993 in which the plan year is determined to be Top
Heavy, the annual compensation of each Employee taken into account in
determining benefits under the Plan shall not exceed the first $150,000 as
adjusted at the same time and in the same manner as provided in section 415(d)
of the Code.

F.     Benefit Limitations for Top-Heavy Plan Year. The provisions of this
subsection 7.7F are applicable to Limitation Years beginning on or before
December 31, 1999. For Limitation Years beginning on or after January 1, 2000,
the provisions of this subsection 7.7F are repealed. For any Plan Year in which
the Plan is determined to be a Top-Heavy Plan, Sections 415(e)(2) and (3) of the
Code, as referred to in Subsection 7.5(4), shall be read by substituting the
number “1.00” for the number “1.25" wherever it appears therein except such
substitution shall not have the effect of reducing any benefit accrued prior to
the first day of the Plan Year in which this provision becomes applicable. In
the event that the Plan Administrator elects to apply the special transitional
rules of Section 415(e)(6) of the Code, Section 415(e)(6)(B)(i) of the Internal
Revenue Code of 1954, as amended, shall be applied by substituting “$41,500” for
“$51,875".

G.     Distribution to Key Employees. For any Plan Year in which the Plan is
determined to be a Top-Heavy Plan, any benefits to which a Key Employee is
entitled shall commence not later than the Key Employee’s taxable year in which
he attains age 70-1/2, whether or not his employment has terminated in such
year. If a benefit distribution under the Plan is made to a Key Employee before
he attains age 59-1/2, and during a Plan Year in which the Plan is determined to
be a Top-Heavy Plan, the Key Employee shall be advised by the Plan Administrator
that an additional income tax may be imposed equal to ten percent of the portion
of the amount so received which is included in his gross income for such taxable
year, unless such distribution is made on account of death or disability.

Notwithstanding anything contained herein to the contrary, for any Plan Year in
which the Plan is determined to be a Top-Heavy Plan any benefits to which a Key
Employee who is a five-percent owner (as described in Section 416(i) of the
Code) is entitled shall commence not later than the April 1 following the
calendar year in which the Key Employee attains age 70-1/2, whether or not his
employment had terminated in such year. If a benefit distribution under the Plan
is made to a Key Employee who is a five-percent owner before he attains age
59-1/2, and during a Plan Year in which the Plan is determined to be a Top-Heavy
Plan, the Key Employee shall be advised by the Plan Administrator that an
additional income tax may be imposed equal to ten percent of the portion of the
amount so received which is included in his gross income for such taxable year
and which is attributable to benefits accrued while he was a five-percent owner,
unless such distribution is made on account of death or Disability.

H.     Change in Top-Heavy Status. If the Plan becomes a Top-Heavy Plan and
subsequently ceases to be such, each Employee who has completed at least three
years of Service on the effective date of the change in status shall have his or
her vesting percentage computed in accordance with the vesting schedule which
produces the highest vested benefit. For other Employees, said schedule shall
apply only to their accrued benefits as of the effective date of the change in
status.

I.     The following language shall apply for purposes of determining whether
the Plan is a top-heavy Plan under Section 416(g) of the Code for Plan Years
beginning on or after July 1, 2002, and whether the Plan satisfies the minimum
benefits requirements of Section 416(c) of the Code for such years. The
following replaces applicable language in this Section 7.7 of the Plan. (a)
Determination of top-heavy status.

(1)     Key Employee. “Key Employee” means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Company having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Company, or a 1-percent owner of the Company having annual compensation of more
than $150,000. For this purpose, annual compensation means compensation within
the meaning of Section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

22

(2)     Determination of present values and amounts. This Section 7.7(a)(2)
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of Employees as of the determination date.
(i) Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.” (ii) Employees not performing services during year ending
on the determination date. The accrued benefits and accounts of any individual
who has not performed services for the Company during the 1-year period ending
on the determination date shall not be taken into account.

(3)     Minimum benefits. For purposes of satisfying the minimum benefit
requirements of Section 416(c)(1) of the Code and the Plan, in determining years
of service with the Company, any service with the Company shall be disregarded
to the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Section 410(b) of the Code) no Key Employee or former Key
Employee.

7.8  Designation of Beneficiary.

A.     If the Participant may choose a Beneficiary other than the Participant’s
Spouse, upon commencement of participation in the Plan, each Employee shall
complete, sign and file a Designation of Beneficiary on a form to be provided by
the Employer, a true copy of which shall be filed with the Employee Benefits
Committee. On said form, the Employee shall designate a Beneficiary or
Beneficiaries, which may be an individual, the Employee’s estate, or a trust to
whom shall be paid any sum which may be payable on account of the Employee’s
death (reserving, however, to the Employee the power to change the designation
of Beneficiary from time to time). In no event shall the Employer be named as a
Beneficiary.

No Beneficiary designation shall be effective under the Plan unless the
Employee’s Spouse consents in writing to such designation, the Spouse’s consent
acknowledges the effect of such designation and the Spouse’s signature is
witnessed by a plan representative or a notary public. Consequently, any
Beneficiary designation previously made by an Employee shall be automatically
revoked upon the marriage or remarriage of an Employee.

A Spouse’s consent shall be valid under this Plan only with respect to the
specified Beneficiary or Beneficiaries designated by the Employee. If the
Beneficiary or Beneficiaries are subsequently changed by the Employee, a new
consent by the Spouse will be required. A Beneficiary designation may not be
changed without Spousal consent unless the consent of the Spouse expressly
permits designation by the Employee without any requirement of further consent.
The Spouse’s consent to any Beneficiary pursuant to this Plan, once given, may
not be revoked by the Spouse. Notwithstanding the foregoing, Spousal consent to
an Employee’s Beneficiary designation shall not be required if:

(i)     the Spouse is designated as the sole primary Beneficiary by the
Employee, or (ii) it is established to the satisfaction of the Committee that
Spousal consent cannot be obtained because there is no Spouse, because the
Spouse cannot be located or because of such other circumstances as may be
prescribed in regulations issued by the Secretary of the Treasury.

Any consent by a Spouse or any determination that the consent is not required
pursuant to paragraphs (i) or (ii) above, shall be effective only with respect
to such Spouse.


SECTION 8


FINANCING OF BENEFITS

8.1  Trust Fund.  The Company will execute a trust agreement with a Trustee
selected by the Company to manage and operate the Trust Fund created pursuant to
such trust agreement. The Trustee will receive, hold, and disburse such
contributions, interest, and other

23

income as may be available to pay the benefits provided under the Plan. Any
Trustee may act on the basis of information furnished by the Company without
further inquiry and without liability to any Employee. The trust agreement may
authorize the inclusion of obligations and stock (common and preferred) of the
Company among investments of the Trust Fund. The Company may modify any trust
agreement from time to time to accomplish the purposes of the Plan, may remove
any Trustee, and may select any successor Trustee.

8.2  Employer’s Fund.  Unless otherwise directed by the Company the Employer’s
Fund of each Employer shall be commingled for investment but shall be accounted
for separately from the Employer’s Fund of each other Employer .

8.3   Contributions.  It is contemplated that the Plan shall be permanent and
that each Employer shall make such contributions to the Trustee for the purpose
of providing benefits under the Plan for its Employees as shall be required
under accepted actuarial principles to maintain the Plan as to each Employer as
a qualified plan under Section 401(a) of the Internal Revenue Code of 1954, as
amended. The certificate of any actuary selected by the Company as to the
sufficiency of any amount contributed by each Employer for its Employees on the
basis of separate actuarial valuations shall be conclusive on all persons, and
the contributions made on such basis shall be the extent of liability of the
Company and the Employers under the Plan. No Employee shall be required to make
any contribution under the Plan.

8.4  Reversion in Company or Employer.   Neither the Company nor any Employer
shall have any right, title or interest in the Trust Fund or any Employer’s Fund
nor will any part of the Trust Fund or any Employer’s Fund at any time revert to
the Company or any Employer unless all liabilities attributable to the Company
and/or the appropriate Employer have been paid in full, except as provided in
Section 9.

8.5  Mistake in Contributions.   Notwithstanding any provisions of the Plan,
Employer contributions, or portions thereof, may revert back to an Employer if
such contributions were based in whole or in part upon a mistake in fact or upon
a good faith mistake in determining the deductibility of the contribution under
Section 404 of the Internal Revenue Code of 1954, as amended, from time to time.
Any reversion under this Section must be made within one year after the mistaken
payment of the contribution, or disallowance of the deduction, whichever occurs
later. The amount which may revert to an Employer is equal to the amount
contributed less the amount which would have been contributed but for a mistake
in fact or a mistake in determining a deduction. Earnings attributable to an
excess contribution shall not revert to an Employer, but any loss attributable
thereto will reduce the amount subject to this reversion.


SECTION 9


AMENDMENT AND TERMINATION

9.1  Amendment and Termination by the Company.   The Company reserves the right
to amend, modify, suspend or terminate the Plan at any time by resolution of the
Board of Directors and such amendment, modification, suspension or termination
by the Company shall be effective with respect to each Employer, unless
otherwise provided by the Company. No amendment to the Plan (including a change
in the actuarial basis for determining optional or early retirement benefits)
shall be effective to the extent that it has the effect of decreasing an
Employee’s accrued benefit. Notwithstanding the preceding sentence, an
Employee’s accrued benefit may be reduced to the extent permitted under Section
412(c)(8) of the Code. For purposes of this paragraph, a Plan amendment which
has the effect of (1) eliminating or reducing an early retirement benefit or a
retirement-type subsidy, or (2) eliminating an optional form of benefit, with
respect to benefits attributable to Service before the amendment shall be
treated as reducing accrued benefits. In the case of a retirement-type subsidy,
the preceding sentence shall apply only with respect to an Employee who
satisfied (either before or after the amendment) the preamendment conditions for
the subsidy. In general, a retirement-type subsidy is a subsidy that continues
after retirement, but does not include a qualified disability benefit, a medical
benefit, a social security supplement, a death benefit (including life
insurance), or a plant shutdown benefit (that does not continue after retirement
age). Furthermore, no amendment to the Plan shall have the effect of decreasing
an Employee’s vested interest determined without regard to such amendment as of
the later of the date such amendment is adopted, or becomes effective.

24

Notwithstanding anything in this Section 9.1 to the contrary, effective December
8, 1994, no amendment to the Plan shall be effective to the extent that it has
the effect of increasing liabilities of the Plan with respect to Employees of
the Employer by reason of (1) any increase in benefits, (2) any change in the
accrual of benefits, or (3) any change in the rate at which benefits become
nonforfeitable under the Plan, if such amendment is adopted while the Employer
is a debtor in a case under title 11, United States Code, or similar Federal or
State law and such amendment is effective prior to the effective date of such
Employer’s plan of reorganisation; provided however, that this sentence shall
not apply to any amendment if (1) the Plan would have a funded current liability
percentage (as defined in Code Section 412(l)(8)) of 100 percent or more if such
amendment were to take effect, (2) the Secretary of the Treasury determines that
such amendment is reasonable and provides for only de minimis increases in the
liabilities of the Plan with respect to Employees of the Employer, (3) such
amendment only repeals an amendment described in Code Section 412(c)(8), or (4)
such amendment is required as a condition of qualification under Subchapter D,
Part I of the Code.

9.2  Vesting, Allocation and Distribution of Assets on Termination.

(a)     In the event of the termination or partial termination of the Plan with
regard to any Employer, each affected Participant in the Plan shall thereupon
have a full 100% vested interest in his then accrued Normal Pension Benefit, to
the extent then funded. The Plan Administrator will direct the allocation and
distribution of Plan assets allocable to Employees employed by that Employer and
to retired or terminated Employees and other persons entitled to benefits under
the Plan to the extent of their benefits attributable to employment with the
Employer.

(b)     Upon termination of the Plan all assets of the Plan, to the extent that
they are sufficient after the payment of and reasonable reserves for expenses of
administration or liquidation of the Trust, shall be allocated for the purpose
of paying benefits to Participants and their Beneficiaries in the order of
precedence consistent with the provisions of ERISA Section 4044. Distribution
may be made in cash or property or partly in each, provided that property is
distributed at its fair market value as of the date of distribution as
determined by the Trustee. Furthermore, if the Plan Administrator so determines,
and with the consent of the Company, the benefits attributable to any Employee
under this Subsection who is employed by an Employer may be retained in the
Trust Fund until the Employee’s employment with the Employer is terminated.

9.3  Plan Merger, Consolidation, etc.   In the case of any merger or
consolidation with, or transfer of assets or liabilities to, any other plan,
each Employee’s benefit, if the Plan terminated after such merger, consolidation
or transfer shall be equal to or greater than the benefit he would have been
entitled to receive if the Plan had terminated immediately before the merger,
consolidation or transfer. Notwithstanding anything herein to the contrary, this
Plan shall not accept any direct or indirect transfers from any plan which
provides for an optional form of benefit not provided in this Plan.


SECTION 10


MISCELLANEOUS

10.1  Application for Monthly Benefits and Information by Employees.  Each
Employee entitled to a monthly benefit shall apply for such benefit by signing
an application form to be furnished by the Company. Each Employee shall also
furnish his Employer with such documents, evidence, data or information in
support of such application as the Company considers necessary or desirable for
the purpose of administering the Plan or to protect the Company and the
Employer, and the provisions of the Plan for each Employee are upon the
condition that the Employee will furnish full, true and complete evidence, data
or information and promptly sign any appropriate documents furnished to him for
his signature.

10.2  No Enlargement of Employment Rights.  The Employer’s right to discipline
or discharge Employees shall not be affected by reason of any of the provisions
of the Plan.

10.3  Employment after Retirement.   Except as provided in Subsections 7.1B and
7.2, a retired Employee will be entitled to receive his monthly benefit from the
Employer’s Fund regardless of self-employment or other employment.

25


SECTION 11


ADMINISTRATION

11.1  General.  The CTS Corporation Employee Benefits Committee, whose members
are appointed by and serve at the discretion of the Chief Executive Officer of
CTS Corporation, is the Plan Administrator and shall be responsible for the
general administration of the Plan and shall exercise such powers as may be
necessary to carry out the provisions thereof. The Plan Administrator may,
however, delegate any or all of its administrative powers, duties and
discretions to such persons or boards as may be appointed by the Plan
Administrator except that any such persons or the members of such boards shall
be Employees of the Company or an Employer, and no compensation will be paid to
them as such. Any decisions made by the Plan Administrator or by any persons or
boards appointed by the Plan Administrator, to the extent such decisions are
within the powers, duties and discretions delegated, shall be binding on the
Company, Employers, Employees and any other person claiming, receiving or
entitled to receive benefits under the Plan.

11.2  Plan Administrator’s Powers and Duties.  The primary responsibility of the
Plan Administrator is to administer the Plan for the exclusive benefit of the
Participants and their Beneficiaries, subject to the specific terms of the Plan.
The Plan Administrator shall administer the Plan in accordance with its terms
and shall have the power and discretion to construe the terms of the Plan and to
determine all questions arising in connection with the administration,
interpretation, and application of the Plan. Any such determination by the Plan
Administrator shall be conclusive and binding upon all persons. The Plan
Administrator may establish procedures, correct any defect, supply any
information, or reconcile any inconsistency in such manner and to such extent as
shall be deemed necessary or advisable to carry out the purpose of the Plan;
provided, however, that any procedure, discretionary act, interpretation or
construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of ERISA and all regulations
issued pursuant thereto. The Plan Administrator shall have all powers necessary
or appropriate to accomplish its duties under this Plan.

The Plan Administrator shall be charged with the duties of the general
administration of the Plan, including, but not limited to the following: (a) the
discretion to determine all questions relating to the eligibility of an Employee
to participate or remain a Participant hereunder and to receive benefits under
the Plan; (b) to compute, certify, and direct the Trustee with respect to the
amount and the kind of benefits to which any Participant shall be entitled
hereunder; (c) to authorize and direct the Trustee with respect to all
disbursements from the Trust; (d) to maintain all necessary records for the
administration of the Plan; (e) to interpret the provisions of the Plan and to
make and publish such rules for regulation of the Plan as are consistent with
the terms hereof; and (f) to take any other action necessary or appropriate to
administer the

11.3  Claims Procedure.

(a)     In General. Each Participant or Beneficiary (for purposes of this
Section called a “Claimant”) may submit his claim for benefits to the Plan
Administrator in writing in such form as is allowed by the Administrator. A
Claimant shall have no right to seek review of a denial of benefits, or to bring
any action in any court to enforce a claim for benefits, before he has filed a
claim for benefits and exhausted his rights to review according to this Section.

Subject to the Supplemental Claims Procedures for Disability Pension Benefits
set forth in subsection 11.3(b), when a claim for benefits has been filed
properly, such claim for benefits shall be evaluated by the Plan Administrator.
The Plan Administrator shall notify the Claimant of the approval or the denial
of the claim within ninety (90) days after the receipt of such claim unless
special circumstances require an extension of time for processing the claim. If
the Plan Administrator needs such an extension, the Plan Administrator shall
furnish a written notice of the extension to the Claimant before the termination
of the initial ninety (90) day period. The written notice shall specify the
special circumstances requiring an extension and the date by which a final
decision shall be reached (which date shall not be later than one hundred and
eighty (180) days after the date on which the claim was filed).

A Claimant shall be given a written notice in which he shall be advised as to
whether the claim is granted or denied, in whole or in part. Subject to the
Supplemental Procedures for Disability Pension Benefits set forth in subsection
11.3(b), if a claim is denied, in whole or

26

in part, the Claimant shall be given written notice that shall contain (1) the
specific reasons for the denial, (2) references to pertinent Plan provisions on
which the denial is based, (3) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and (4) a description of the Plan’s review
procedures, including a statement of the Claimant’s rights to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

(b)     Supplemental Claims Procedures for Disability Pension Benefits.
Effective for all claims filed on or after January 1, 2002, in the case of a
claim for Disability Pension Benefits, the Plan Administrator shall notify the
Claimant of the approval or the denial of the claim within forty-five (45) days
after the receipt of such claim unless, due to circumstances beyond the control
of the Plan Administrator, an extension of time for processing the claim is
required. If the Plan Administrator needs such an extension, the Plan
Administrator shall furnish a written notice to the Claimant that the review
period will be extended by thirty (30) days before the end of the initial
forty-five (45) day period. If, prior to the end of the first extension period,
the Plan Administrator determines that circumstances beyond the control of the
Plan prevent a decision from being rendered within that extension period, the
period for making the determination may be extended for an additional thirty
(30) days, provided that the Administrator notifies the Claimant prior to the
end of the first extension period.

In the case of either extension under this subsection 11.3(b), the written
notice shall specify the special circumstances requiring an extension and the
date by which the Administrator expects to reach a final decision. The date by
which a decision is expected to be rendered shall not be later than (1)
seventy-five (75) days after the date on which the claim was filed in the case
of the first extension, or (2) one hundred and five (105) days after the date on
which the claim was filed in the case of the second extension. The notice of
extension shall specifically explain (1) the standards on which entitlement to a
benefit is based, (2) the unresolved issues that prevent a final decision from
being rendered on the claim, (3) the additional information needed to resolve
those issues, and (4) that the Claimant shall be afforded forty-five (45) days
within which to provide the specified information. If the Claimant must provide
additional information to allow the Plan Administrator to make a decision on the
claim, the review period shall be tolled until such information is provided.

In addition to the requirements for a notice of denial of benefits specified in
subsection 11.3(a), a notice of denial of Disability Pension Benefits shall
contain the following: (1) If an internal rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination, either
the specific rule, guideline, protocol, or other similar criterion; or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of such rule,
guideline, protocol or other criterion will be provided free of charge to the
Claimant upon request; or (2) If the adverse determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.
(c) Review of Denial of Claims in General. Subject to the Supplemental
Procedures for Review of Denial of Claims for Disability Pension Benefits set
forth in subsection 11.3(d), if a claim is denied, in whole or in part, the
Claimant shall have the right to request that the Plan Administrator review the
denial, provided that he files a written request for review with the Plan
Administrator within sixty (60) days after the date on which he received written
notification of the denial. A Claimant (or his duly authorized representative)
may review pertinent documents and submit issues, comments or other information
in writing to the Plan Administrator. A Claimant shall be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits.

The review shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. Within sixty (60) days after a request for review is received,
the review shall be made and the Plan Administrator shall advise the Claimant in
writing of the decision on review, unless special circumstances require an
extension of time for processing the review. If the Plan Administrator needs
such an extension, the Plan Administrator shall furnish a written notice to the
Claimant before the termination of the initial sixty (60) day period. The
written notice shall specify the reasons for the extension and when the review
shall be completed (provided that such review shall be completed within one
hundred and twenty (120) days after the date on which the request for review was
filed). The decision on review shall be forwarded to the Claimant in writing and
shall include specific reasons for the decision and references to Plan
provisions upon which the decision is based. A decision on review shall be final
and binding on all persons for all purposes. If a Claimant shall fail to file a
request for review according to the procedures herein outlined, such Claimant
shall have no rights to review and shall have no right to bring action in any
court, and the denial of the claim shall become final and binding on all persons
for all purposes.

27

(d)     Supplemental Procedures for Review of Denial of Claims for Disability
Pension Benefits. Effective for all claims filed on or after January 1, 2002, if
a claim for Disability Pension Benefits is denied, in whole or in part, the
Claimant shall have the right to request that the Plan Administrator review the
denial, provided that he files a written request for review with the Plan
Administrator within one hundred eighty (180) days after the date on which he
received written notification of the denial.

In addition to the requirements for a review of a denial of a claim specified in
subsection 11.3(c), a review of a denial of a claim for Disability Pension
Benefits shall not afford deference to the initial adverse benefit determination
and shall be conducted by an appropriate named fiduciary of the Plan who is
neither the individual who made the adverse benefit determination that is the
subject of the review, nor a subordinate of such individual.

In reviewing an adverse determination of a claim for disability Pension
Benefits, that is based in whole or in part on a medical judgment, the Plan
Administrator shall consult with a health care professional who has appropriate
experience in the field of medicine involved in the medical judgment. The health
care professional engaged for purposes of this consultation shall be an
individual who is neither an individual who was consulted in connection with the
initial adverse benefit determination that is the subject of the review, nor a
subordinate of any such individual. In addition, the Plan Administrator shall
provide the identification of medical or vocational experts whose advice was
obtained on behalf of the Plan in connection with the Claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination.

Within forty-five (45) days after a request for review is received, the review
shall be made and the Plan Administrator shall advise the Claimant in writing of
the decision on review, unless special circumstances require an extension of
time for processing the review. If the Plan Administrator needs such an
extension, the Plan Administrator shall furnish a written notice to the Claimant
before the termination of the initial forty-five (45) day period. The written
notice shall specify the reasons for the extension and when the review shall be
completed (provided that such review shall be completed within ninety (90) days
after the date on which the request for review was filed). The decision on
review shall be forwarded to the Claimant in writing and shall include specific
reasons for the decision and references to Plan provisions upon which the
decision is based. A decision on review shall be final and binding on all
persons for all purposes. If a Claimant shall fail to file a request for review
according to the procedures herein outlined, such Claimant shall have no rights
to review and shall have no right to bring action in any court, and the denial
of the claim shall become final and binding on all persons for all purposes.


SECTION 12


INVOLUNTARY EARLY RETIREMENT PENSION

12.1  An individual shall be eligible to receive a supplemental “Involuntary
Early Retirement Pension,” as provided below, if each of the following
conditions are met: (a) on December 1, 1997, the individual, regardless of
whether or not such individual is an Employee, is a salaried or hourly non-union
common law employee at the Company’s Bentonville plant, excluding the Plant
Manager, hereinafter referred to as “Early Retirement Member;” and (b) the Early
Retirement Member’s termination of employment with the Company is not the result
of (i) voluntary resignation, including acceptance of another position with the
Company or any related company; or (ii) dismissal for cause as determined, in
its discretion, by the Company.

12.2  An eligible Early Retirement Member shall receive the supplemental
Involuntary Early Retirement Pension described in Section 12.4, commencing as of
the Early Retirement Member’s Normal Retirement Date, subject to the conditions
below.

12.3  Regardless of his actual years of service, each eligible Early Retirement
Member under this Section 12 shall, as of December 1, 1997, be 100% vested in
his entire accrued benefit, as determined under the Plan, including the
Involuntary Early Retirement Pension.

12.4  The amount of the Involuntary Early Retirement Pension payable to an
eligible Early Retirement Member at his Normal Retirement Date shall be
determined in accordance with Section 12.4(a). The form of distribution with
respect to the Involuntary Early Retirement Pension shall be determined in
accordance with Section 12.4(b).

28

(a)     The amount of the Involuntary Early Retirement Pension payable to an
Early Retirement Member at his Normal Retirement Date shall be equal to his
Single Sum Value converted to a single life annuity using, for conversion
purposes, the 1983 Group Annuity Mortality table and the annual interest rate on
thirty (30) year Treasury Bonds for the first full calendar month preceding the
first day of the Plan Year during which benefits are to commence.

(b)     For purposes of Section 12.4(a), an Early Retirement Member’s “Single
Sum Value” is equal to 1.0392 times the product of the Early Retirement Member’s
Earnings Rate and the number of weeks for such Early Retirement Member as
determined in Section 12.4(b)(ii).

(i)     “Earnings Rate” is (A) for an Early Retirement Member who is a salaried
exempt employee, 23.1% of the Early Retirement Member’s monthly base salary
without salary reductions; (B) for an Early Retirement Member who is a salaried
non-exempt employee, his weekly base salary without salary reductions; or (C)
for an Early Retirement Member who is an hourly employee, the Early Retirement
Member’s hourly rate of pay as of December 1, 1997 multiplied by 40 hours.

(ii)     An Early Retirement Member’s number of weeks shall be (A) for an Early
Retirement Member who is a salaried exempt employee, based on the following
schedule counting continuous service since the Early Retirement Member’s most
recent date of hire:

  Full Years   Number     of Service   of Weeks     0-1   2     2   4     3   5
    4   6     5   7     6   8     8   10     9   11     10   12     11   13    
12   14     13   15     14   16     15   17     16   18     17   19     18   20
    19   21     20   22     21   23     22   24     23   25     24   26     25  
27  

and (B) for an Early Retirement Member who is either a salaried non-exempt or an
hourly employee, one week for each full year of continuous service since the
Early Retirement Member’s most recent date of hire.

12.5  The normal form of distribution for a single Early Retirement Member shall
be a single life annuity commencing on his Normal Retirement Date. The normal
form of distribution for a married Early Retirement Member shall be a joint and
50% survivor benefit commencing on his Normal Retirement Date.

29

In lieu of the normal form of distribution, a Member may elect, in accordance
with applicable election procedures set forth in the Plan, to receive the
Involuntary Early Retirement Pension in:

(a)     A cash single sum distribution of the Actuarial Equivalent of the Early
Retirement Member’s Involuntary Early Retirement Pension determined as of the
distribution date, in accordance with the mortality and interest rate
assumptions specified in Section 12.4(a).

(b)     For a married Early Retirement Member, an immediate joint and 50%
survivor annuity commencing on the first day of any month following December 1,
1997 and on or before the Member’s Normal Retirement Date, as elected by the
Member, calculated by converting the value of the cash single sum distribution
determined above to an immediate joint and 50% survivor annuity using the
mortality and interest rate assumptions specified in Section 12.4(a); or (c) For
a single Early Retirement Member or a married Early Retirement Member with his
spouse’s consent, an immediate single life annuity commencing on the first day
of any month following December 1, 1997 and on or before the Member’s Normal
Retirement Date, as elected by the Member, calculated by converting the value of
the cash single sum distribution determined above to an immediate annuity using
the mortality and interest rate assumptions specified in Section 12.4(a).
Notwithstanding the foregoing, if as of his termination of employment, (i) an
Early Retirement Member is not entitled to any other benefit under the Plan in
addition to his Involuntary Early Retirement Pension, and (ii) the amount
determined under Section 12.5(a) is less than or equal to $5,000 then the Plan
shall as soon as administratively feasible pay such single sum amount to the
Early Retirement Member.

IN WITNESS WHEREOF, CTS Corporation has caused the CTS Corporation Salaried
Employees’ Pension Plan to be executed by its proper officer duly authorized by
its Board of Directors.

30